Exhibit 10.71

 

AGREEMENT AND PLAN OF REORGANIZATION AND MERGER

 

 

DATED: AUGUST 20, 2003

 

 

BY AND BETWEEN

 

 

WESTERN SIERRA BANCORP

 

AND

 

AUBURN COMMUNITY BANCORP

 

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF REORGANIZATION AND MERGER

 

This Agreement and Plan of Reorganization and Merger (the “Agreement”) is
entered into as of August 20, 2003 by and between Western Sierra Bancorp, a
California corporation (“Western”), and Auburn Community Bancorp, a California
corporation (“Auburn”).

 

RECITALS:

 

WHEREAS, the respective Boards of Directors of Auburn and Western have
determined that it is in the best interests of Auburn and Western and their
respective shareholders for Auburn to be merged with Western, upon the terms and
subject to the conditions set forth in this Agreement and in accordance with the
California Corporations Code and other applicable laws;

 

WHEREAS, Auburn Community Bank (“AC Bank”) is a wholly-owned subsidiary of
Auburn;

 

WHEREAS, each of the Boards of Directors of Auburn and Western have approved
this Agreement and the transactions contemplated hereby;

 

WHEREAS, Auburn’s Board of Directors has resolved to recommend approval of the
Merger of Auburn and Western to its shareholders; and

 

WHEREAS, upon the consummation of the Merger of Auburn with Western, AC Bank
shall become a wholly-owned subsidiary of Western.

 

NOW, THEREFORE, in consideration of these premises and the representations,
warranties and agreements herein contained, Auburn and Western hereby agree as
follows:

 

ARTICLE 1.  DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“AC Bank” shall mean Auburn Community Bank.

 

“Acquisition Event” shall mean any of the following:

 

(a)                                  Auburn’s Board of Directors shall have
approved or Auburn shall have authorized, recommended, publicly proposed or
publicly announced an intention to authorize, recommend or propose, or shall
have entered or announced an intention to enter into a letter of intent, an
agreement-in-principle or a definitive agreement with any Person (other than
Western or any of its respective Subsidiaries) to effect, an Acquisition
Transaction or failed to publicly oppose a Tender Offer or an Exchange Offer (as
defined below).  As used herein, the term “Acquisition Transaction” shall mean
(i) a merger, consolidation or similar transaction involving Auburn, (ii) the
disposition, by sale, lease, exchange, dissolution or liquidation, or otherwise,
of all or substantially all of the assets of Auburn or any asset or assets of
Auburn the disposition or lease of which would result in a material change in
the business or business operations of Auburn, a transfer of any shares of stock
or other securities of Auburn by Auburn, or a material change in the assets,
liabilities or results of operations or the future prospects of Auburn,
including, but not limited to a grant of an option entitling any Person to
acquire any shares of stock of Auburn or any assets material to the business of
Auburn; or (iii) the issuance, other than pursuant to outstanding stock options,
sale or other disposition by Auburn (including, without limitation, by way of
merger, consolidation, share exchange or any similar transaction) of shares of
Auburn Common Stock or other Equity Securities, or the grant of any option,
warrant or other right to acquire shares of Auburn Common Stock or other Equity
Securities, representing directly, or on an as-exercised, as-exchanged or
as-converted

 

1

--------------------------------------------------------------------------------


 

basis (in the case of options, warrants, rights or exchangeable or convertible
Equity Securities), 15% or more of the voting securities of Auburn; or

 

(b)                                 Prior to termination of this Agreement (i)
any Person (other than a person who is a party to a Director-Shareholder
Agreement) shall have increased the number of shares of Auburn Common Stock over
which such person has beneficial ownership (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) by a number that is greater than 1% of
the then outstanding shares of Auburn Common Stock if, after giving effect to
such increase, such Person owns, beneficially, more than 5% of the outstanding
shares of Auburn Common Stock, or (ii) any “group” (as such term is defined
under the Exchange Act) shall have been formed which beneficially owns, or has
the right to acquire beneficial ownership of, more than 5% of the then
outstanding shares of Auburn Common Stock.

 

“Acquisition Proposal” shall have the meaning given such term in Section 6.2.5.

 

“Affected Party” shall have the meaning given to it in Section 5.7.

 

“Affiliate” or “affiliate” shall mean, with respect to any other Person, any
Person that, directly or indirectly, controls or is controlled by or is under
common control with such Person.

 

“Affiliate Agreements” shall have the meaning given to such term in
Section 5.3.3.

 

“Auburn” shall mean Auburn Community Bancorp.

 

“Auburn Collateralizing Real Estate” shall have the meaning given such term in
Section 3.23.1.

 

“Auburn Common Stock” shall mean the common stock, no par value, of Auburn.

 

“Auburn Documents” shall have the meaning given to such term in Section 3.6.2.

 

“Auburn Fairness Opinion” shall have the meaning given to such term in
Section 7.3.6.

 

“Auburn Filings” shall have the meaning given such term in Section 3.6.1.

 

“Auburn Financial Statements” shall have the meaning given to such term in
Section 3.7.3.

 

“Auburn Material Adverse Event” shall have the meaning given such term in
Section 8.1.8.

 

“Auburn Properties” shall have the meaning given such term in Section 3.23.1.

 

“Auburn Stock Options” shall mean any options to purchase any shares of Auburn
Common Stock or any other Equity Securities of Auburn granted on or prior to the
Effective Time, whether pursuant to the Auburn Stock Option Plan or otherwise.

 

“Auburn Stock Option Plan” shall mean Auburn’s written Stock Option Plan as
described in Schedule 3.5 and 3.24 hereto.

 

“Auburn Superior Proposal” shall have the meaning set forth in Section 6.2.5.

 

“Average Closing Price” shall mean the average of the daily closing price of a
share of Western Common Stock reported on the NASDAQ National Market System
during the 20 consecutive trading days ending at the end of the third trading
day immediately preceding the Effective Time.

 

“Benefit Arrangement” shall have the meaning given such term in Section 3.21.4.

 

“BHCA” shall mean the Bank Holding Company Act of 1956, as amended.

 

2

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day, other than a Saturday, Sunday or any other
day, such as a legal holiday, on which California state banks in California are
not open for substantially all their banking business.

 

“California Corporations Code” shall mean the General Corporation Law of the
State of California, as amended from time to time.

 

“CDFI” shall mean the California Department of Financial Institutions.

 

“Certificates” shall have the meaning given to such term in Section 2.6.4.

 

“Chapter 13” shall have the meaning given to such term in Section 2.7.

 

“Classified Assets” shall have the meaning given to such term in Section 6.1.15.

 

3

--------------------------------------------------------------------------------


 

“Closing” shall have the meaning given to such term in Section 2.1.

 

“Closing Date” shall have the meaning given to such term in Section 2.1.

 

“Closing Schedules” shall have the meaning given to such term in Section 5.7.

 

“Conversion Rate of Stock Options” shall have the meaning given to such term in
Section 2.5.

 

“Default” shall mean, as to any party to this Agreement, a failure by such party
to perform, in any material respect, any of the agreements or covenants of such
party contained in Articles 5 or 6.

 

“Determination Date” shall mean the last business day of the calendar month
immediately preceding the calendar month in which the Effective Time occurs.

 

“Director-Shareholder Agreement” shall have the meaning given such term in
Section 7.2.9.

 

“Dissenters’ Set Aside” shall have the meaning given such term in Section 2.6.1
(a).

 

“Dissenting Shares” shall mean shares of Auburn Common Stock or Western Common
Stock which come within all of the descriptions set forth in Subparagraphs (1),
(2), (3) and (4) of Paragraph (b) of Section 1300 of the California Corporations
Code.

 

“Dissenting Shareholder Notices” shall mean the notice required to be given to
record holders of Dissenting Shares pursuant to Paragraph (a) of Section 1301 of
the California Corporations Code.

 

“Effective Time” shall have the meaning given such term in Section 2.1.

 

“Employee Plan” shall have the meaning given such term in Section 3.21.3.

 

“Environmental Laws” shall mean and include any and all laws, statutes,
ordinances, rules, regulations, orders, or determinations of any Governmental
Entity pertaining to health or to the environment, including, without
limitation, the Clean Air Act, as amended, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), the
Federal Water Pollution Control Act Amendments, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended (“RCRA”), the Hazardous Materials Transportation Act of 1975,
as amended, the Safe Drinking Water Act, as amended, and the Toxic Substances
Control Act, as amended.

 

“Equity Securities” shall have the meaning given to such term in the Exchange
Act.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Agent” shall mean Computershare or such other Person as Western shall
have appointed to perform the duties set forth in Section 2.6.1 (a).

 

“Exchange Offer” shall mean the commencement (as such term is defined in Rule
14d-2 under the Exchange Act) of an exchange offer or the filing by any Person
of a registration statement under the Securities Act with respect to an exchange
offer to purchase any shares of Auburn Common Stock or Western Common Stock such
that, upon consummation of such offer, such Person would own or control 15% or
more of the then outstanding shares of Auburn Common Stock or Western Common
Stock.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

4

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles.

 

“Governmental Entity” shall mean any court, federal, state, local or foreign
government or any administrative agency or commission or other governmental
authority or instrumentality whatsoever.

 

“Hazardous Substances” shall have the meaning given such term in Section 3.23.4.

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended.

 

“Knowledge” shall mean, with respect to any representation or warranty contained
in this Agreement; the actual knowledge, after reasonable inquiry, of any
director or executive officer of Auburn or Western.

 

“Last Regulatory Approval” shall mean the final Requisite Regulatory Approval
required, from any Governmental Entity under applicable federal laws of the
United States and laws of any state having jurisdiction over the Merger, to
permit the parties to consummate the Merger.

 

“Material Adverse Effect” shall mean a material adverse effect: (i) on the
business, assets, results of operations, financial condition or prospects of a
Person and its subsidiaries, if any, taken as a whole (unless specifically
indicated otherwise); or (ii) on the ability of a Person that is a party to this
Agreement to perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement.

 

“Merger” shall have the meaning set forth in Section 2.1.

 

“Merger Agreement” shall have the meaning given to such term in Section 2.1.

 

“No Election Shareholder” shall have the meaning given to such term in
Section 2.6.2 (c).

 

“OREO” shall have the meaning given such term in Section 3.13.

 

“Perfected Dissenting Shares” shall mean Dissenting Shares as to which the
recordholder has made demand on Auburn in accordance with Paragraph (b) of
Section 1301 of the California Corporations Code and has not withdrawn such
demand prior to the Effective Time.

 

“Persons” or “persons” shall mean an individual, corporation, partnership,
limited liability company, joint venture, trust or unincorporated organization,
Governmental Entity or any other legal entity whatsoever.

 

“Proxy Statement/Prospectus” shall have the meaning given to such term in
Section 3.7.2.

 

“Registration Statement” shall have the meaning given to such term in
Section 3.7.2.

 

“Regulatory Authority” shall mean any Governmental Entity, the approval of which
is legally required for consummation of the Merger.

 

“Requisite Regulatory Approvals” shall have the meaning set forth in
Section 7.1.2.

 

“Returns” shall mean all returns, declarations, reports, statements, and other
documents required to be filed with respect to federal, state, local and foreign
Taxes, and the term “Return” means any one of the foregoing Returns.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” shall mean, with respect to any corporation (the “parent”), any
other corporation, association or other business entity of which more than 50%
of the shares of the Voting Stock are owned or controlled,

 

5

--------------------------------------------------------------------------------


 

directly or indirectly, by the parent or by one or more Subsidiaries of the
parent, or by the parent and one or more of its Subsidiaries.

 

“Surviving Corporation” shall have the meaning given to such term in
Section 2.1.

 

“Taxes” shall mean all federal, state, local and foreign net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties, or other taxes, together with any interest and any penalties, additions
to tax, or additional amounts with respect thereto, and the term “Tax” means any
one of the foregoing Taxes.

 

“Tax Filings” shall mean any applications, reports, statements or other Returns
required to be filed with any local, state or federal Governmental Entity before
the Merger may become effective, including, but not limited to, any filing
required to be made with the California Franchise Tax Board to obtain a Tax
Clearance Certificate for the Merger.

 

“Tender Offer” shall mean the commencement (as such term is defined in Rule
14d-2 under the Exchange Act) of a tender offer or the filing by any person of a
registration statement under the Securities Act with respect to, a tender offer
to purchase any shares of Auburn Common Stock or Western Common Stock such that,
upon consummation of such offer, such person would own or control 15% or more of
the then outstanding voting securities of Auburn or Western.

 

“Understanding” shall have the meaning set forth in Section 6.1.5.

 

“Voting Securities” or “Voting Stock” shall mean the stock or other securities
or any other interest entitling the holders thereof to vote in the election of
the directors, trustees or Persons performing similar functions of the Person in
question, including, without limitation, nonvoting securities that are
convertible or exchangeable into voting securities, but shall not include any
stock or other interest so entitling the holders thereof to vote only upon the
happening of a contingency (other than a conversion or exchange thereof into
voting securities), whether or not such contingency has occurred.

 

“Western” shall mean Western Sierra Bancorp.

 

“Western Common Stock” shall mean the common stock, no par value per share, of
Western.

 

“Western Documents” shall have the meaning given to such term in Section 4.5.2.

 

“Western Filings” shall have the meanings given such term in Section 4.5.1.

 

“Western Financial Statements” shall mean the financial statements of Western
for the year ended December 31, 2002.

 

“Western Material Adverse Event” shall have the meaning given to such term in
Section 8.1.9

 

“Western Stock Plans” shall have the meaning set forth in Section 4.4.

 

ARTICLE 2.  THE MERGER

 

Section 2.1  The Merger.  Subject to the terms and conditions of this Agreement,
as promptly as practicable following the receipt of the Last Regulatory Approval
and the expiration of all applicable waiting periods, Auburn shall be merged
with Western, with Western being the Surviving Corporation of the merger, all
pursuant to the Agreement of Merger attached to this Agreement as Exhibit 2.1
(the “Merger Agreement”) and in accordance with

 

6

--------------------------------------------------------------------------------


 

the applicable provisions of the California Corporations Code (the “Merger”). 
The closing of the Merger (the “Closing”) shall take place at a location and
time and Business Day to be designated by Western and reasonably concurred to by
Auburn (the “Closing Date”) which shall not, however, be later than thirty (30)
days after receipt of the Last Regulatory Approval and expiration of all
applicable waiting periods.  The Merger shall be effective when the Merger
Agreement (together with any other documents required by law to effectuate the
Merger) shall have been filed with the Secretary of State of the State of
California.  When used in this Agreement, the term “Effective Time” shall mean
the time of filing of the Merger Agreement with the Secretary of State, and
“Surviving Corporation” shall mean Western.

 

Section 2.2  Effect of Merger.  By virtue of the Merger and at the Effective
Time, all of the rights, privileges, powers and franchises and all property and
assets of every kind and description of Auburn and Western shall be vested in
and be held and enjoyed by the Surviving Corporation, without further act or
deed, and all the estates and interests of every kind of Auburn and Western,
including all debts due to either of them, shall be as effectively the property
of the Surviving Corporation as they were of Auburn and Western immediately
prior to the Effective Time, and the title to any real estate vested by deed or
otherwise in either Auburn or Western shall not revert or be in any way impaired
by reason of the Merger; and all rights of creditors and liens upon any property
of Auburn and Western shall be preserved unimpaired and all debts, liabilities
and duties of Auburn and Western shall be debts, liabilities and duties of the
Surviving Corporation and may be enforced against it to the same extent as if
such debts, liabilities and duties had been incurred or contracted by it, and
none of such debts, liabilities or duties shall be expanded, increased,
broadened or enlarged by reason of the Merger.

 

Section 2.3  Articles of Incorporation and Bylaws.  The Articles of
Incorporation and Bylaws of Western in effect immediately prior to the Effective
Time shall be the Articles of Incorporation and Bylaws of the Surviving
Corporation until amended, and the name of the Surviving Corporation shall be
“Western Sierra Bancorp.”

 

Section 2.4  Conversion of  Western Stock.  The authorized and issued capital
stock of Western immediately prior to the Effective Time, on and after the
Effective Time, pursuant to the Merger Agreement and without any further action
on the part of Western shall remain as the common stock of the Surviving
Corporation.

 

Section 2.5  Auburn Stock Options.  Prior to the Effective Time, Auburn shall
make arrangements satisfactory to Western for the cancellation of 4,000 of the
Auburn Stock Options and the delivery of an agreement between Auburn and each
Option Holder of those 4,000 Auburn Stock Options, canceling such Option
Holder’s Auburn Stock Options in return for receipt immediately preceding the
Effective Time of the difference between the exercise price of the option and
the Per Share Merger Consideration.  In addition, as of the Effective Time, the
outstanding rights with respect to the remaining Auburn Stock Options for 5,000
shares of Auburn Common Stock pursuant to stock options under the Auburn Stock
Option Plan  shall be converted into and become equivalent rights with respect
to Western Common Stock determined by dividing the Per Share Merger
Consideration by the Average Closing Price (the “Conversion Rate of Stock
Options”) with a corresponding adjustment in the option price, and Western shall
assume each of those 5,000 Auburn Stock Options in accordance with the terms of
the Auburn Stock Option Plans and the stock option agreement by which it is
evidenced.

 

Section 2.6  Exchange Amount; Conversion of Auburn Common Stock.

 

2.6.1  Conversion of Auburn Common Stock.

 

At the Effective Time the conversion of each outstanding share of Auburn Common
Stock shall proceed as follows:

 

The terms used in this provision shall have the following meanings:

 

Initial Cash Component shall mean $7,500,000 in cash.

 

Initial Stock Component shall mean 350,000 shares of Western Common Stock.

 

Adjusted Cash Component shall mean the Initial Cash Component plus or minus the
adjustment pursuant to Section 2.6.1 (c), if any.

 

7

--------------------------------------------------------------------------------


 

Adjusted Stock Component shall mean the Initial Stock Component plus the
adjustment pursuant to Section 2.6.1 (d), if any.

 

Adjusted Value of the Stock Component shall mean the Adjusted Stock Component
multiplied by the Average Closing Price.

 

Adjusted Merger Consideration shall mean the sum of: (x) the Adjusted Cash
Component, plus (y) the Adjusted Value of the Stock Component.

 

Pro Forma Shares shall mean the sum of all outstanding shares of Auburn Common
Stock, issued and outstanding immediately prior to the Effective Time.

 

Adjusted Per Share Merger Consideration shall mean the Adjusted Merger
Consideration divided by the Pro Forma Shares.

 

Remaining Adjusted Cash Component shall mean the remainder of (x) the Adjusted
Cash Component, minus (y) cash equal to the Adjusted Per Share Merger
Consideration multiplied by the total number of Perfected Dissenting Shares.

 

Adjusted Value of the Per Share Stock Component shall mean the Adjusted Value of
the Stock Component divided by the remainder of (x) Pro Forma Shares, minus (y)
the total number of Perfected Dissenting Shares.

 

Remaining Adjusted Per Share Cash Component shall mean the Remaining Adjusted
Cash Component divided by the remainder of (x) Pro Forma Shares, minus (y) the
total number of Perfected Dissenting Shares.

 

Per Share Merger Consideration shall mean the combined value of the Adjusted
Value of the Per Share Stock Component and the Remaining Adjusted Per Share Cash
Component as of the Effective Time.

 

(a)  Western shall deliver to the Exchange Agent the Adjusted Stock Component
and the Remaining Adjusted Cash Component.  Each share of Auburn Common Stock,
(except for Perfected Dissenting Shares, if applicable) shall, by virtue of the
Merger and without any action on the part of the holder thereof, but subject to
Sections 2.6.2 and 2.6.5 hereof, be converted into the right to receive cash,
Western Common Stock, or a combination thereof.  Western shall set aside, in
cash out of the Adjusted Cash Component, for each Perfected Dissenting Share the
Adjusted Per Share Merger Consideration (the “Dissenters’ Set Aside”).

 

(b)  The holders of certificates formerly representing shares of Auburn Common
Stock shall cease to have any rights as shareholders of Auburn, except such
rights, if any, as they may have pursuant to the California Corporations Code. 
Except as provided above, until certificates representing shares of Auburn
Common Stock are surrendered for exchange, the certificates of each holder
shall, after the Effective Time, represent for all purposes only the right to
receive the Per Share Merger Consideration.

 

(c)  If the Average Closing Price remains between $30.00 and $34.00, there will
be no adjustment to the Initial Cash Component.  If the Average Closing Price is
less than $30.00, then Western will increase the Initial Cash Component by an
amount, up to $1,000,000, equal to $18,000,000 minus the sum of the Initial Cash
Component and the Adjusted Value of the Stock Component.  If the Average Closing
Price is greater than $34.00, Western will subtract from the Initial Cash
Component an amount, up to $1,000,000, equal to the sum of the Initial Cash
Component and Adjusted Value of the Stock Component minus $19,400,000.

 

(d)  If, subsequent to the date of this Agreement but prior to the Effective
Time, the outstanding shares of Western Common Stock shall, through a
reclassification, recapitalization, stock dividend, stock split or reverse stock
split have been increased, decreased, changed into or exchanged for a different
number or kind of shares or securities, appropriate adjustment will be made to
the Initial Stock Component.

 

8

--------------------------------------------------------------------------------


 

2.6.2  Cash/Stock Election.

 

The terms used in this provision shall have the following meanings:

 

Cash/Stock Election shall mean the process described herein by which each Auburn
shareholder other than a holder of Perfected Dissenting Shares shall be
permitted to state a preference to receive all cash or all stock or cash and/or
stock in exchange for his or her shares of Auburn Common Stock.

 

Stock Elector shall mean an Auburn shareholder who has timely submitted the
proper form expressing a request to receive all shares of Western Common Stock
as his or her Per Share Merger Consideration.

 

Cash Elector shall mean an Auburn shareholder who has timely submitted the
proper form expressing a request to receive all cash as his or her Per Share
Merger Consideration.

 

Cash/Stock Elector shall mean an Auburn shareholder who has timely submitted the
proper form expressing a request to receive cash and/or shares of Western Common
Stock as his or her Per Share Merger Consideration.

 

(a)  Each Auburn shareholder other than a holder of Perfected Dissenting Shares
may state a preference to receive his or her Per Share Merger Consideration in
any of the following: (x) all shares of Western Common Stock; (y) all cash; or
(z) cash and/or shares of Western Common Stock.  The Adjusted Merger
Consideration shall be allocated in accordance with the following provisions of
this Section 2.6.2.

 

(b)  The Cash/Stock Election is subject to the limitation that the aggregate
shall not exceed the Remaining Adjusted Cash Component and the Adjusted Stock
Component.  Shares of Western Common Stock paid pursuant to the Cash/Stock
Election shall be valued at the Average Closing Price.

 

(c)  First, the election of the Stock Electors shall be fulfilled by providing
to each Stock Elector for each share of Auburn Common Stock he or she owns the
Per Share Merger Consideration in shares of Western Common Stock from the
Adjusted Stock Component.  If the elections of all of the Stock Electors cannot
be fulfilled, then the Adjusted Stock Component shall be divided among the Stock
Electors pro rata by the number of shares of their Auburn Common Stock, and each
Stock Elector shall receive cash from the Remaining Adjusted Cash Component for
the remainder of the Per Share Merger Consideration for each share of Auburn
Common Stock which is not converted into shares of Western Common Stock and all
other shareholders will only receive cash.

 

If there are any shares of Western Common Stock remaining from the Adjusted
Stock Component after payment to the Stock Electors, then each Cash/Stock
Elector shall receive for each share of Auburn Common Stock he or she owns the
Per Share Merger Consideration in shares of Western Common Stock.  In the event
there are insufficient shares of Western Common Stock available to pay all the
Cash/Stock Electors in full with shares of Western Common Stock, then the left
over Adjusted Stock Component shall be divided among the Cash/Stock Electors pro
rata by the number of shares of their Auburn Common Stock and each such
Cash/Stock Elector shall receive cash from the Remaining Adjusted Cash Component
for the remainder of the Per Share Merger Consideration for each share of Auburn
Common Stock which is not converted into shares of Western Common Stock and all
other shareholders will only receive cash.

 

9

--------------------------------------------------------------------------------


 

If there are any shares of Western Common Stock remaining after payment to the
Stock Electors and Cash/Stock Electors, then, each holder of Auburn Common Stock
other than a holder of Perfected Dissenting Shares that makes no election or an
improper election (“No Election Shareholder”) shall receive for each share of
Auburn Common Stock he or she owns the Per Share Merger Consideration in shares
of Western Common Stock.  In the event there are insufficient shares of Western
Common Stock available to pay all the No Election Shareholders in full with
shares of Western Common Stock, then the left over Adjusted Stock Component
shall be divided among the No Election Shareholders pro rata by the number of
shares of their Auburn Common Stock and each such No Election Shareholder shall
receive cash from the Remaining Adjusted Cash Component for the remainder of the
Per Share Merger Consideration for each share of Auburn Common Stock which is
not converted into shares of Western Common Stock and all other shareholders
will only receive cash.

 

If there are any shares of Western Common Stock remaining after payment to the
Stock Electors, Cash/Stock Electors and the No Election Shareholders, then the
left over Adjusted Stock Component shall be divided among the Cash Electors pro
rata by the number of shares of their Auburn Common Stock and each such Cash
Elector shall receive cash from the Remaining Adjusted Cash Component for the
remainder of the Per Share Merger Consideration for each share of Auburn Common
Stock which is not converted into shares of Western Common Stock.

 

(d)  An Auburn shareholder may not make a Cash/Stock Election until after the
Effective Time and need not make a Cash/Stock Election at all.  Promptly
following the Effective Time, Western shall send to each Auburn shareholder a
letter of transmittal describing the Cash/Stock Election in more detail and
providing forms for making the Cash/Stock Election, as desired.

 

(e)  The Cash/Stock Election, if made, must be made by the Auburn shareholder
and received by the Exchange Agent within 30 calendar days following the
Effective Time (the “Election Deadline”) for all shares held in the name of the
Auburn shareholder (the “Effective Election Statement”).  An Auburn shareholder
who holds shares in two or more capacities or in different names may make a
separate Cash/Stock Election for each name or capacity in which shares are
held.  However, holders whose shares are represented by one or more certificates
may make only one Cash/Stock Election for each such certificate.

 

(f)  Auburn shareholders who make Cash/Stock Elections have no assurance that
they will receive all cash or all stock or any specific proportion thereof.

 

2.6.3  Reservation of Shares.  Prior to the Effective Time, the Board of
Directors of Western shall reserve for issuance a sufficient number of shares of
Western Common Stock for the purpose of issuing its shares to the shareholders
of Auburn in accordance herewith.

 

2.6.4  Exchange of Auburn Common Stock.

 

(a)  As soon as reasonably practicable after the Effective Time, holders of
record of certificates formerly representing shares of Auburn Common Stock
(“Certificates”) shall be instructed to tender such Certificates to the Exchange
Agent pursuant to a letter of transmittal that Western shall deliver or cause to
be delivered to such holders.  Such letter of transmittal shall specify that
risk of loss and title to Certificates shall pass only upon acceptance of such
Certificates by Western or the Exchange Agent.

 

(b)  After the Effective Time, each holder of a Certificate that surrenders such
Certificate to Western or the Exchange Agent will, upon acceptance thereof by
Western or the Exchange Agent, be entitled to the Per Share Merger Consideration
payable in respect of the shares represented thereby as determined under
Section 2.6.2.

 

(c)  Western or the Exchange Agent shall accept Certificates upon compliance
with such reasonable terms and conditions as Western or the Exchange Agent may
impose to effect an orderly exchange thereof in accordance with customary
exchange practices.  Certificates shall be appropriately endorsed or accompanied
by such instruments of transfer as Western or the Exchange Agent may reasonably
require.

 

(d)  Each outstanding Certificate, other than those representing Perfected
Dissenting Shares, shall until duly surrendered to Western or the Exchange Agent
be deemed to evidence the right to receive the Per Share Merger Consideration
payable in respect of the shares represented thereby.

 

(e)  After the Effective Time, holders of Certificates shall cease to have
rights with respect to the Auburn Common Stock previously represented by such
Certificates, and their sole rights (other than the holders of Certificates
representing Perfected Dissenting Shares) shall be to exchange such Certificates
for the Per Share Merger Consideration.  At the Effective Time, Auburn shall
deliver a certified copy of a list of its shareholders to Western or the
Exchange Agent.  After the Effective Time, there shall be no further transfer of
Certificates on the records of Auburn, and if such Certificates are presented to
Auburn for transfer, they shall be canceled against delivery of the Per Share
Merger Consideration.  Western shall not be obligated to deliver any Per Share
Merger Consideration to any holder of Auburn Common Stock until such holder
surrenders the Certificates as

 

10

--------------------------------------------------------------------------------


 

provided herein.  No dividends declared will be remitted, nor any voting rights
granted, to any person entitled to receive Western Common Stock under this
Agreement until such person surrenders the Certificate representing the right to
receive such Western Common Stock, at which time such dividends on whole shares
of Western Common Stock with a record date on or after the Effective Time shall
be remitted to such person, without interest and less any taxes that may have
been imposed thereon, and voting rights will be restored.  Certificates
surrendered for exchange by any person constituting an “affiliate” of Auburn for
purposes of Rule 145 under the Securities Act of 1933 and the rules and
regulations thereunder (the “Securities Act”) shall not be exchanged for
certificates representing Western Common Stock until Western has received a
written agreement from such person as specified in Section 5.3.  Neither the
Exchange Agent nor any party to this Agreement nor any affiliate thereof shall
be liable to any holder of Auburn Common Stock represented by any Certificate
for any consideration paid to a public official pursuant to applicable abandoned
property, escheat or similar laws.  Western and the Exchange Agent shall be
entitled to rely upon the stock transfer books of Auburn to establish the
identity of those persons entitled to receive consideration specified in this
Agreement, which books shall be conclusive with respect thereto.  In the event
of a dispute with respect to ownership of stock represented by any Certificate,
Western or the Exchange Agent shall be entitled to deposit any consideration in
respect thereof in escrow with an independent third party and thereafter be
relieved with respect to any claims thereto.

 

(f)  If any Per Share Merger Consideration is to be issued to a person other
than a person in whose name a surrendered Certificate is registered, it shall be
a condition of issuance that the surrendered Certificate shall be properly
endorsed or otherwise in proper form for transfer and that the person requesting
such issuance shall pay to Western or the Exchange Agent any required transfer
or other taxes or establish to the satisfaction of Western or the Exchange Agent
that such tax has been paid or is not applicable.

 

(g)  In the event any Certificate shall have been lost, stolen or destroyed, the
owner of such lost, stolen or destroyed Certificate shall deliver to Western or
the Exchange Agent an affidavit stating such fact, in form satisfactory to
Western, and, at Western’s discretion, a bond in such reasonable sum as Western
or the Exchange Agent may direct as indemnity against any claim that may be made
against Western or Auburn or its successor or any other party with respect to
the Certificate alleged to have been lost, stolen or destroyed.  Upon such
delivery, the owner shall have the right to receive the Per Share Merger
Consideration with respect to the shares represented by the lost, stolen or
destroyed Certificate.

 

2.6.5  No Fractional Shares.  Notwithstanding any other provision of this
Agreement, neither certificates nor scrip for fractional shares of Western
Common Stock shall be issued in the Merger.  Each holder who otherwise would
have been entitled to a fraction of a share of Western Common Stock (after
taking into account all Certificates of such holder) shall receive in lieu
thereof cash (without interest) in an amount determined by multiplying the
fractional share interest to which such holder would otherwise be entitled by
the Average Closing Price.  No such holder shall be entitled to dividends,
voting rights or any other rights in respect of any fractional share interest.

 

2.7 Dissenters’ Rights.  Shares of Auburn Common Stock, the holders of which
have lawfully dissented from the Merger in accordance with Chapter 13 of the
California Corporations Code (“Chapter 13”) and have timely filed with Auburn a
written demand for purchase of his or her shares and have surrendered his or her
stock certificates pursuant to Section 1302 of Chapter 13, are herein called
“Dissenting Shares.”  Dissenting Shares, the holders of which have not
effectively withdrawn or lost their dissenters’ rights under Chapter 13
(“Perfected Dissenting Shares”), shall not be converted pursuant to Section 2.6
but the holders thereof shall be entitled only to such rights as are granted by
Chapter 13.  Each holder of Perfected Dissenting Shares who is entitled to
payment for his or her Auburn Common Stock pursuant to the provisions of Chapter
13 shall receive payment therefor from Western (but only after the amount
thereof shall have been agreed upon or finally determined pursuant to such
provisions).

 

If any holder of Dissenting Shares has effectively withdrawn or lost his or her
dissenter’s rights under Chapter 13 prior to the Election Deadline, an Effective
Election Statement  submitted with respect to such shares will be given effect
in the same manner as other Effective Election Statements but if no Effective
Election Statement is submitted, such shares will be treated as No Election
Shares.  If any holder of Dissenting Shares shall effectively withdraw or lose
his or her dissenter’s rights under Chapter 13 after the Election Deadline, the
Dissenting Shares owned by such holder shall be treated as No Election Shares.

 

11

--------------------------------------------------------------------------------


 

Section 2.8  Board of Directors of Western and AC Bank following the Effective
Time.  At the Effective Time, Jan T. Haldeman, or another director of Auburn if
Mr. Haldeman is unable to serve, shall be appointed as a director of Western to
serve until the next annual meeting of shareholders of Western and until such
successors are elected and qualified.  At the Effective Time, the then existing
Board of Directors of AC Bank shall total nine directors with the seven existing
directors of AC Bank and two persons to be selected by Western.  The Chairman of
the Board of Western shall be an attendee of the Board of Directors of AC Bank
and all committees of the Board of Directors of AC Bank.

 

ARTICLE 3.  REPRESENTATIONS AND WARRANTIES OF AUBURN

 

Auburn represents and warrants to Western as follows (it being understood that
all references to Auburn relative to the period on or before February 14, 2003
shall be deemed to refer to AC Bank where appropriate in the context):

 

Section 3.1  Organization; Corporate Power; Etc.  Auburn is a California
corporation duly organized, validly existing and in good standing under the laws
of the State of California and has all requisite corporate power and authority
to own, lease and operate its properties and assets and to carry on its business
substantially as it is being conducted on the date of this Agreement.  Auburn is
a bank holding company registered under the BHCA.  Each of Auburn’s Subsidiaries
has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business substantially as it is being conducted
on the date of this Agreement, except where the failure to have such power or
authority would not have a Material Adverse Effect on Auburn taken as a whole or
the ability of Auburn to consummate the transactions contemplated by this
Agreement.  Auburn has all requisite corporate power and authority to enter into
this Agreement and, subject to obtaining all requisite Regulatory Approvals,
Auburn will have the requisite corporate power and authority to perform its
respective obligations hereunder with respect to the consummation of the
transactions contemplated hereby.  Auburn is the sole shareholder of AC Bank. 
AC Bank is a California state-chartered bank authorized by the CDFI to conduct a
general banking business in California.  AC Bank is not a member of the Federal
Reserve System.  AC Bank’s deposits are insured by the FDIC in the manner and to
the full extent provided by law.  Neither the scope of business or Auburn, or
any Subsidiary of Auburn, including AC Bank, nor the location of any of their
respective properties, requires that Auburn or any of its respective
Subsidiaries be licensed or qualified to conduct business in any jurisdiction
other than those jurisdictions in which they are licensed or qualified to do
business as a foreign corporation, where the failure to be so licensed or
qualified would, individually or in the aggregate, have a Material Adverse
Effect on Auburn taken as a whole.

 

Section 3.2  Licenses and Permits.  Except as disclosed on Schedule 3.2, Auburn
and its Subsidiaries have all material licenses, certificates, franchises,
rights and permits that are necessary for the conduct of their respective
businesses, and such licenses are in full force and effect, except for any
failure to be in full force and effect that would not, individually or in the
aggregate, have a Material Adverse Effect on Auburn or on the ability of Auburn
to consummate the transactions contemplated by this Agreement.  The properties,
assets, operations and businesses of Auburn, and those of its Subsidiaries,
including AC Bank, are and have been maintained and conducted, in all material
respects, in compliance with all applicable licenses, certificates, franchises,
rights and permits.

 

Section 3.3  Subsidiaries.  Other than as set forth on Schedule 3.3, there is no
corporation, partnership, joint venture or other entity in which Auburn owns,
directly or indirectly (except as pledgee pursuant to loans or stock or other
interest held as the result of or in lieu of foreclosure pursuant to pledge or
other security arrangement) any equity or other voting interest or position.

 

Section 3.4  Authorization of Agreement; No Conflicts.

 

3.4.1  The execution and delivery of this Agreement and the Merger Agreement by
Auburn, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action on the part
of Auburn, subject only to the approval of this Agreement, the Merger Agreement
and the Merger by Auburn’s shareholders.  This Agreement has been duly executed
and delivered by Auburn and constitutes a legal, valid and binding obligation of
Auburn, enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the

 

12

--------------------------------------------------------------------------------


 

rights of creditors generally and by general equitable principles.  The Merger
Agreement, upon the receipt of all Requisite Regulatory Approvals and the due
execution and filing of such Merger Agreement in accordance with the applicable
provisions of the California Corporations Code, will constitute a legal, valid
and binding obligation of Auburn, enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
by general equitable principles.

 

3.4.2  Except as disclosed on Schedule 3.4, the execution and delivery of this
Agreement and the Merger Agreement, and the consummation of the transactions
contemplated hereby and thereby, do not and will not conflict with, or result in
any violation of or default or loss of a material benefit under, any provision
of the Articles of Incorporation or Bylaws of Auburn, or except for the
necessity of obtaining Requisite Regulatory Approvals, and the approval of the
shareholders of Auburn, any material mortgage, indenture, lease, agreement or
other material instrument or any permit, concession, grant, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Auburn or any of its assets or properties, other than any such conflict,
violation, default or loss which (i) will not have a Material Adverse Effect on
Auburn, or on Western following consummation of the Merger; or (ii) will be
cured or waived prior to the Effective Time.  No material consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Entity is required in connection with the execution and delivery of
this Agreement or the Merger Agreement by Auburn or the performance by Auburn of
its obligations hereunder and thereunder, except for (a) filings required in
order to obtain the Requisite Regulatory Approvals; (b) the filing and approval
of the Merger Agreement with the Secretary of the State of California; and (c)
Tax Filings.

 

Section 3.5  Capital Structure .  The authorized capital stock of Auburn
consists of 10,000,000 shares of Auburn Common Stock, no par value per share. 
On the date of this Agreement, 62,958 shares of Auburn Common Stock were
outstanding and 9,000 shares of Auburn Common Stock were reserved for issuance
pursuant to outstanding Auburn Stock Options under the Auburn Stock Option
Plan.  All outstanding shares of Auburn Common Stock are validly issued, fully
paid and nonassessable and do not possess any preemptive rights and were not
issued in violation of any preemptive rights or any similar rights of any
Person.  Except for the Auburn Stock Options described on Schedule 3.5 to this
Agreement, Auburn does not have outstanding any options, warrants, calls,
rights, commitments, securities or agreements of any character to which Auburn
is a party or by which it is bound obligating Auburn to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of capital stock of
Auburn or obligating Auburn to grant, extend or enter into any such option,
warrant, call, right, commitment or agreement.

 

Section 3.6  Auburn Filings.

 

3.6.1  Since January 1, 2000, Auburn and its Subsidiaries have filed all
reports, registrations and statements, together with any amendments required to
be made with respect thereto, that were required to be filed with (a) the
Federal Reserve Board or any Federal Reserve Bank; (b) the CDFI; (c) the FDIC;
and (d) any other applicable federal, state or local governmental or regulatory
authority.  All such reports, registrations and filings, and all reports sent to
Auburn’s shareholders during the three-year period ended December 31, 2002
(whether or not filed with any Regulatory Authority), are collectively referred
to as the “Auburn Filings.”  Except to the extent prohibited by law, copies of
the Auburn Filings have been made available to Western.  As of their respective
filing or mailing dates, each of the past Auburn Filings (a) was true and
complete in all material respects (or was amended so as to be so promptly
following discovery of any discrepancy); and (b) complied in all material
respects with all of the statutes, rules and regulations enforced or promulgated
by the governmental or regulatory authority with which it was filed (or was
amended so as to be so promptly following discovery of any such noncompliance)
and none contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The Auburn Financial Statements, together with the financial
statements contained in the Auburn Filings, have been prepared in accordance
with GAAP, or applicable regulatory accounting principles, applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present (subject, in the case of the unaudited
statements, to recurring adjustments normal in nature and amount) the financial
position of Auburn as of the dates thereof and the results of its operations,
cash flows and changes in shareholders’ equity for the periods then ended.

 

13

--------------------------------------------------------------------------------


 

3.6.2  Auburn, or AC Bank, as the case may be, has filed each report,
schedule and amendments to each of the foregoing since January 1, 2000 that
Auburn or AC Bank was required to file with the Federal Reserve Bank, the CDFI
or the FDIC (the “Auburn Documents”), all of which have been made available to
Western.  As of their respective dates, the Auburn Documents complied in all
material respects with the applicable requirements of the BHCA, the California
Financial Code and the FDIC Rules and Regulations, as the case may be, and the
rules and regulations of the Federal Reserve Bank, the CDFI and the FDIC
thereunder applicable to such Auburn Documents, and none of the Auburn Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
financial statements of Auburn included in the Auburn Filings comply in all
material respects with applicable regulatory accounting requirements and with
the published rules and regulations of the Federal Reserve Bank, the CDFI or the
FDIC (as applicable) with respect thereto, and have been prepared in accordance
with GAAP, or applicable regulatory accounting principles, applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of the unaudited statements, as permitted by
regulations of the Federal Reserve Bank, the CDFI or the FDIC) and fairly
present (subject, in the case of the unaudited statements, to recurring
adjustments normal in nature and amount) the financial position of Auburn as of
the dates thereof and the consolidated results of its operations and cash flows
or changes in financial position for the periods then ended.

 

Section 3.7  Accuracy of Information Supplied.

 

3.7.1  No representation or warranty of Auburn contained herein or any
statement, schedule, exhibit or certificate given or to be given by or on behalf
of Auburn or any of its Subsidiaries, including AC Bank, to Western in
connection herewith and none of the information supplied or to be supplied by
Auburn or its Subsidiaries, including AC Bank, to Western hereunder to the best
of Auburn’s Knowledge contains or will contain any untrue statement of material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading.

 

3.7.2  None of the information supplied or to be supplied by Auburn or relating
to Auburn and approved by Auburn which is included or incorporated by reference
in (i) the Registration Statement on Form S-4 to be filed with the SEC by
Western in connection with the issuance of shares of Western Common Stock in the
Merger (including the Proxy Statement of Auburn and the Prospectus of Western
(“Proxy Statement/Prospectus”) constituting a part thereof, the “Registration
Statement”) will, at the time the Registration Statement becomes effective under
the Securities Act, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) the Proxy Statement/Prospectus and any amendment or
supplement thereto will, at all times from the date of mailing to shareholders
of Auburn through the date of the meeting of shareholders of Auburn to be held
in connection with the Merger, contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (iii) the applications and forms to be filed with
securities or “blue sky” authorities, self regulatory authorities, or any
Governmental Entity in connection with the Merger, the issuance of any shares of
Western Common Stock in connection with the Merger, or any Requisite Regulatory
Approvals will, at the time filed or at the time they become effective, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
Proxy Statement/Prospectus (except for such portions thereof that relate only to
Western and its Subsidiaries) will comply in all material respects with the
provisions of the Exchange Act and the rules and regulations thereunder.

 

3.7.3  Auburn has delivered or will deliver to Western copies of: (a) the
audited balance sheets of AC Bank as of December 31, 2002, 2001 and 2000 and the
related statements of income, changes in shareholders’ equity and cash flows for
the years then ended and the related notes to such financial statements, all as
audited by Perry-Smith LLP, independent public accountants (the “Auburn
Financial Statements”), and Auburn will hereafter until the Closing Date deliver
to Western copies of additional financial statements of Auburn and its
Subsidiaries as provided in Sections 5.1.1(iii) and 6.1.11(iii).  The Auburn
Financial Statements have been prepared (and all of said additional financial
statements will be prepared) in accordance with GAAP, or applicable regulatory
accounting principles applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) consistently followed
throughout the periods covered by such statements, and present (and, when
prepared, will

 

14

--------------------------------------------------------------------------------


 

present) fairly the financial position of Auburn and its Subsidiaries, including
AC Bank,  as of the respective dates indicated and the results of operations,
cash flows and changes in shareholders’ equity at the respective dates and for
the respective periods covered by such financial statements (subject, in the
case of the unaudited statements, to recurring adjustments normal in nature and
amount).  In addition, Auburn has delivered or made available to Western copies
of all management or other letters delivered to Auburn or AC Bank by its
independent accountants in connection with any of the Auburn Financial
Statements or by such accountants or any consultant regarding the internal
controls or internal compliance procedures and systems of Auburn or AC Bank
issued at any time since January 1, 2000, and will make available for inspection
by Western or its representatives, at such times and places as Western may
reasonably request, reports and working papers produced or developed by such
accountants or consultants.

 

Section 3.8  Compliance with Applicable Laws.  Except as disclosed on
Schedule 3.8, to the best of Auburn’s Knowledge the respective businesses of
Auburn and its Subsidiaries are not being conducted in violation of any law,
ordinance or regulation, except for violations which individually or in the
aggregate would not have a Material Adverse Effect on Auburn, or Western at or
following the Effective Time.  Except as set forth in Schedule 3.8, to the
Knowledge of Auburn no investigation or review by any Governmental Entity with
respect to Auburn or AC Bank is pending or threatened, nor has any Governmental
Entity indicated to Auburn or AC Bank an intention to conduct the same.

 

Section 3.9  Litigation.  Except as set forth in Schedule 3.9, to the Knowledge
of Auburn there is no suit, action or proceeding or investigation pending or
threatened against or affecting Auburn or any of its Subsidiaries which, if
adversely determined, would have a Material Adverse Effect on Auburn or its
Subsidiaries; nor is there any judgment, decree, injunction, rule or order of
any Governmental Entity or arbitrator outstanding against Auburn or any of its
Subsidiaries that has, or which, insofar as reasonably can be foreseen, in the
future would have, any such Material Adverse Effect.  Except as disclosed on
Schedule 3.9, there are no facts or circumstances to the Knowledge of Auburn
that could reasonably be expected to give rise to any material suit, action or
proceeding against Auburn.  Schedule 3.9 contains a true, correct and complete
list, including identification of the applicable insurance policy covering such
litigation, if any, subject to reservation of rights, if any, the applicable
deductible and the amount of any reserve therefor, of all pending litigation in
which Auburn or any of its Subsidiaries is a named party of which Auburn has
Knowledge, and except as disclosed on Schedule 3.9, all of the litigation shown
on such Schedule is adequately covered by insurance in force, except for
applicable deductibles, or has been adequately reserved for in accordance with
Auburn’s prior business practices.

 

Section 3.10  Agreements with Banking Authorities.  Neither Auburn nor any
Subsidiary of Auburn is a party to any written agreement or memorandum of
understanding with, or order or directive from, any Governmental Entity.

 

Section 3.11  Insurance.  Auburn and its Subsidiaries have in full force and
effect policies of insurance with respect to their assets and businesses against
such casualties and contingencies and in such amounts, types and forms as are
customarily appropriate for their businesses, operations, properties and
assets.  Schedule 3.11 contains a list of all policies of insurance and bonds
carried and owned by Auburn or any Subsidiary.  None of Auburn or any of its
Subsidiaries is in default under any such policy of insurance or bond such that
it can be canceled and all material current claims outstanding thereunder have
been filed in timely fashion.  Auburn and its Subsidiaries have filed claims
with, or given notice of claim to, their insurers or bonding companies in timely
fashion with respect to all material matters and occurrences for which they
believe they have coverage.

 

Section 3.12  Title to Assets other than Real Property.  Each of Auburn and its
respective Subsidiaries has good and marketable title to or a valid leasehold
interest in all properties and assets (other than real property which is the
subject to Section 3.13), it owns or leases, free and clear of all mortgages,
covenants, conditions, restrictions, easements, liens, security interests,
charges, claims, assessments and encumbrances, except for: (a) rights of
lessors, lessees or sublessees in such matters as are reflected in a written
lease; (b) encumbrances as set forth in the Auburn Financial Statements; (c)
current Taxes (including assessments collected with Taxes) not yet due which
have been fully reserved for; (d) encumbrances, if any, that are not
individually in excess of $25,000; and (e) other matters as described in
Schedule 3.12.  Materially all such properties and assets are, and require only
routine maintenance to keep them, in good working condition, normal wear and
tear excepted.  All properties used in Auburn’s operations are reflected in the
Auburn Financial Statements to the extent GAAP requires the same to be
reflected.

 

15

--------------------------------------------------------------------------------


 

Section 3.13  Real Property.  Schedule 3.13 is an accurate list and general
description of all real property owned or leased by Auburn or any of its
Subsidiaries, including Other Real Estate Owned (“OREO”).  Each of Auburn and
its respective Subsidiaries has good and marketable title to the real properties
that it owns, as described in such Schedule, free and clear of all mortgages,
covenants, conditions, restrictions, easements, liens, security interests,
charges, claims, assessments and encumbrances, except for (a) rights of lessors,
lessees or sublessees in such matters as are reflected in a written lease; (b)
current Taxes (including assessments collected with Taxes) not yet due and
payable; (c) encumbrances, if any, that are not individually in excess of
$25,000 and (d) other matters as described in Schedule 3.13. Auburn and its
Subsidiaries have valid leasehold interests in the leaseholds they respectively
hold, free and clear of all mortgages, liens, security interest, charges,
claims, assessments and encumbrances, except for (a) claims of lessors,
co-lessees or sublessees in such matters as are reflected in a written lease;
(b) title exceptions affecting the fee estate of the lessor under such leases;
and (c) other matters as described in Schedule 3.13.  To the best of Auburn’s
Knowledge, the activities of Auburn and its Subsidiaries with respect to all
real property owned or leased by them for use in connection with their
operations are in all material respects permitted and authorized by applicable
zoning laws, ordinances and regulations and all laws and regulations of any
Governmental Entity.  Except as set forth in Schedule 3.13, Auburn and its
Subsidiaries enjoy quiet possession under all real property leases to which they
are the lessees and all of such leases are valid and in full force and effect,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
by general equitable principles.  Materially all buildings and improvements on
real properties owned or leased by Auburn or any of its Subsidiaries are in good
condition and repair, and do not require more than normal and routine
maintenance, to keep them in such condition, normal wear and tear excepted.

 

Section 3.14  Taxes.

 

3.14.1  Filing of Returns.  Except as set forth on Schedule 3.14.1, Auburn and
its Subsidiaries have duly prepared and filed or caused to be duly prepared and
filed all federal, state, and local Returns (for Tax or informational purposes)
which were required to be filed by or in respect of Auburn and its Subsidiaries,
or any of their properties, income and/or operations on or prior to the Closing
Date.  As of the time they were filed, the foregoing Returns accurately
reflected the material facts regarding the income, business, asset, operations,
activities, status, and any other information required to be shown thereon. 
Except as set forth on Schedule 3.14.1, no extension of time within which Auburn
or any of its Subsidiaries may file any Return is currently in force.

 

3.14.2  Payment of Taxes.  Except as disclosed on Schedule 3.14.2 with respect
to all amounts in respect of Taxes imposed on Auburn or any Subsidiary or for
which Auburn or any Subsidiary is or could be liable, whether to taxing
authorities (as, for example, under law) or to other Persons (as, for example,
under Tax allocation agreements), with respect to all taxable periods or
portions of periods ending on or before the Closing Date, all applicable tax
laws and agreements have been or will be fully complied with in all material
respects, and all such amounts required to be paid by or on behalf of Auburn or
any Subsidiary to taxing authorities or others on or before the date hereof have
been paid.

 

3.14.3  Audit History.  Except as disclosed on Schedule 3.14.3, there is no
review or audit by any taxing authority of any Tax liability of Auburn or any
Subsidiary currently in progress of which Auburn has Knowledge.  Except as
disclosed on Schedule 3.14.3, Auburn and its Subsidiaries have not received any
written notices within the three years preceding the Closing Date of any pending
or threatened audit, by the Internal Revenue Service or any state, local or
foreign agency, for any Returns or Tax liability of Auburn or any Subsidiary for
any period.  Auburn and its Subsidiaries currently have no unpaid deficiencies
assessed by the Internal Revenue Service or any state, local or foreign taxing
authority arising out of any examination of any of the Returns of Auburn or any
Subsidiaries filed for fiscal years ended on or after December 31, 1998 through
the Closing Date, nor to the Knowledge of Auburn is there reason to believe that
any material deficiency will be assessed.

 

3.14.4  Statute of Limitations.  Except as disclosed on Schedule 3.14.4, no
agreements are in force or are currently being negotiated by or on behalf of
Auburn or any Subsidiaries for any waiver or for the extension of any statute of
limitations governing the time of assessments or collection of any Tax.  No
closing agreements or compromises concerning Taxes of Auburn or any Subsidiaries
are currently pending.

 

16

--------------------------------------------------------------------------------


 

3.14.5  Withholding Obligations.  Except as set forth on Schedule 3.14.5, Auburn
and its Subsidiaries have withheld from each payment made to any of their
respective officers, directors and employees, the amount of all applicable
Taxes, including, but not limited to, income tax, social security contributions,
unemployment contributions, backup withholding and other deductions required to
be withheld therefrom by any Tax law and have paid the same to the proper taxing
authorities within the time required under any applicable Tax law.

 

3.14.6  Tax Liens.  There are no Tax liens, whether imposed by any federal,
state, local or foreign taxing authority, outstanding against any assets owned
by Auburn or its Subsidiaries, except for liens for Taxes that are not yet due
and payable.

 

3.14.7  Tax Reserves.  Auburn and its Subsidiaries have made full and adequate
provision and reserve for all federal, state, local or foreign Taxes for the
current period for which Tax and information returns are not yet required to be
filed.  The Auburn Financial Statements contain fair and sufficient accruals for
the payment of all Taxes for the periods covered by the Auburn Financial
Statements and all periods prior thereto.

 

3.14.8  IRC Section 382 Applicability.  None of Auburn or any of its
Subsidiaries, including any party joining in any consolidated return to which
Auburn is a member, underwent an “ownership change” as defined in IRC
Section 382(g) within the “testing period” (as defined in IRC Section 382)
ending immediately before the Effective Time, and not taking into account any
transactions contemplated by this Agreement.

 

3.14.9  Disclosure Information.  Within 45 days of the date of this Agreement,
Auburn will deliver to Western a schedule setting forth the following
information with respect to Auburn and as of the most recent practicable date
(as well as on an estimated pro forma basis as of the Closing giving effect to
the consummation of the transactions contemplated hereby): (a) Auburn’s basis in
its assets; (b) the amount of any net operating loss, net capital loss, unused
investment or other credit, unused foreign tax, or excess charitable
contribution allocable to Auburn; and (c) the amount of any deferred gain or
loss allocable to Auburn and arising out of any deferred intercompany
transactions.

 

Section 3.15  Performance of Obligations.  Auburn and its Subsidiaries have
performed all material obligations required to be performed by them to date and
none of Auburn or any of its Subsidiaries is in material default under or in
breach of any term or provision of any covenant, contract, lease, indenture or
any other agreement, written or oral, to which any is a party, is subject or is
otherwise bound, and no event has occurred that, with the giving of notice or
the passage of time or both, would constitute such a default or breach, where
such default or breach or failure to perform would have a Material Adverse
Effect on Auburn or its Subsidiaries.  To Auburn’s Knowledge, and except as
disclosed on Schedule 3.15 or in the portion of Schedule 3.16 that identifies
90-day past due or classified or nonaccrual loans, no party with whom Auburn or
any of its Subsidiaries has an agreement that is of material importance to the
businesses of Auburn or its Subsidiaries is in default thereunder.

 

Section 3.16  Loans and Investments.  Except as set forth on Schedule 3.16, all
loans, leases and other extensions of credit, and guaranties, security
agreements or other agreements supporting any loans or extensions of credit, and
investments of Auburn or its Subsidiaries, including AC Bank,  are, and
constitute, in all material respects, the legal, valid and binding obligations
of the parties thereto and are enforceable against such parties in accordance
with their terms, except as the enforceability thereof may be limited by
applicable law and otherwise by bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally and by general
equitable principles.  Except as described on Schedule 3.16, as of June 30,
2003, no loans or investments held by Auburn or any Subsidiary, including AC
Bank are:  (i) more than ninety days past due with respect to any scheduled
payment of principal or interest, other than loans on a nonaccrual status; (ii)
classified as “loss,” “doubtful,” “substandard” or “specially mentioned” by AC
Bank or any banking regulators; or (iii) on a nonaccrual status in accordance
with AC Bank’s loan review procedures.  Except as set forth on Schedule 3.16,
none of such assets (other than loans) are subject to any restrictions,
contractual, statutory or other, that would materially impair the ability of the
entity holding such investment to dispose freely of any such assets at any time,
except restrictions on the public distribution or transfer of any such
investments under the Securities Act and the regulations thereunder or state
securities laws and pledges or security interests given in connection with
government deposits.  All loans, leases or other extensions of credit
outstanding, or commitments to make any loans, leases or other extensions of
credit made by Auburn or AC Bank to any Affiliates of Auburn or AC Bank are
disclosed on Schedule 3.16.  For

 

17

--------------------------------------------------------------------------------


 

outstanding loans or extensions of credit where the original principal amounts
are in excess of $50,000 and which by their terms are either secured by
collateral or supported by a guaranty or similar obligation, the security
interests have been duly perfected in all material respects and have the
priority they purport to have in all material respects, other than by operation
of law, and, in the case of each guaranty or similar obligation, each has been
duly executed and delivered to Auburn or any Subsidiary, including AC Bank, and
to Auburn’s Knowledge, is still in full force and effect.

 

Section 3.17  Brokers and Finders.  Except as set forth on Schedule 3.17, none
of Auburn or any of its Subsidiaries is a party to or obligated under any
agreement with any broker or finder relating to the transactions contemplated
hereby, and neither the execution of this Agreement, the Merger Agreement, nor
the consummation of the transactions provided for herein or therein, will result
in any liability to any broker or finder.  Auburn agrees to indemnify and hold
harmless Western and its affiliates, and to defend with counsel selected by
Western and reasonably satisfactory to Auburn, from and against any liability,
cost or expense, including attorneys’ fees, incurred in connection with a breach
of this Section 3.17.

 

Section 3.18  Contracts.  (a) Schedule 3.18(a) to this Agreement contains a
complete and accurate written list of all agreements, obligations or
understandings, written and oral (each a “Contract” and collectively, the
“Contracts”), each involving payments or value in excess of $25,000, to which
Auburn or any Subsidiary is a party as of the date of this Agreement (true and
complete copies or, if none, reasonably complete and accurate written
descriptions of which, together with all amendments and supplements thereto and
all waivers of any terms thereof, have been made available to Western prior to
the execution of this Agreement), except for loans and other extensions of
credit made by Auburn or AC Bank in the ordinary course of its business and
those items specifically disclosed in the Auburn Financial Statements.

 

(b) Schedule 3.18(b) contains a true and complete list of Contracts not
terminable by Western upon 30 days (or less) notice by Western without penalty
of at least $5,000 or obligation to make payments totaling at least $5,000 based
on such termination.

 

(c) Each Contract required to be disclosed in Section 3.18(a) constitutes a
legal, valid and binding agreement, enforceable in accordance with its terms,
and, to Auburn’s Knowledge, no other party to such Contract, is nor has received
notice that it is, in violation or breach of or default under any such Contract,
or with notice or lapse of time or both, would be in violation or breach of or
default under any such Contract.

 

(d) Auburn is not a party to or bound by any Contract that (i) automatically
terminates or allows termination by the other party thereto upon consummation of
the transactions contemplated by this Agreement, or (ii) contains any covenant
or other provision that limits Auburn’s or Western’s ability to compete with any
Person in a line of business or in any area or territory.

 

Section 3.19  Absence of Material Adverse Effect.  Since January 1, 2003, the
respective businesses of Auburn and its Subsidiaries, including AC Bank, have
been conducted only in the ordinary course, in the same manner as theretofore
conducted, and no event or circumstance has occurred or is expected to occur
which to Auburn’s Knowledge has had or which, with the passage of time or
otherwise, could reasonably be expected to have a Material Adverse Effect on
Auburn.

 

Section 3.20  Undisclosed Liabilities.  Except as disclosed on Schedule 3.20,
none of Auburn or any of its Subsidiaries to Auburn’s Knowledge has any
liabilities or obligations, either accrued, contingent or otherwise, that are
material to Auburn and its Subsidiaries and that have not been:  (a) reflected
or disclosed in the Auburn Financial Statements; or (b) incurred subsequent to
December 31, 2002 in the ordinary course of business.  Auburn has no Knowledge
of any basis for the assertion against Auburn, or any of its Subsidiaries, of
any liability, obligation or claim (including without limitation that of any
Governmental Entity) that will have or cause, or could reasonably be expected to
have or cause, a Material Adverse Effect on Auburn that is not fully and fairly
reflected and disclosed in the Auburn Financial Statements or on Schedule 3.20.

 

18

--------------------------------------------------------------------------------


 

Section 3.21  Employees; Employee Benefit Plans; ERISA.

 

3.21.1  All material obligations of Auburn or its Subsidiaries for payment to
trusts or other funds or to any Governmental Entity or to any individual,
director, officer, employee or agent (or his or her heirs, legatees or legal
representatives) with respect to unemployment compensation benefits,
profit-sharing, pension or retirement benefits or social security benefits,
whether arising by operation of law, by contract or by past custom, have been
properly accrued for the periods covered thereby on the Auburn Financial
Statements and paid when due.  All material obligations of Auburn or its
Subsidiaries, whether arising by operation of law, by contract or by past custom
for vacation or holiday pay, bonuses and other forms of compensation which are
payable to their respective directors, officers, employees or agents have been
properly accrued on the Auburn Financial Statements for the periods covered
thereby and paid when due.  Except as set forth on Schedule 3.21.1, there are no
unfair labor practice complaints, strikes, slowdowns, stoppages or other
controversies pending or, to the Knowledge of Auburn, attempts to unionize or
controversies threatened between Auburn or any Subsidiary or Affiliate and or
relating to, any of their employees that are likely to have a Material Adverse
Effect on Auburn and its Subsidiaries, taken as a whole.  None of Auburn or any
Subsidiary is a party to any collective bargaining agreement with respect to any
of their employees and, except as set forth on Schedule 3.21.1, none of Auburn
or any Subsidiary is a party to a written employment contract with any of their
respective employees and there are no understandings with respect to the
employment of any officer or employee of Auburn or any Subsidiary which are not
terminable by Auburn or such Subsidiary without liability on not more than
thirty (30) days’ notice.  Except as disclosed in the Auburn Financial
Statements for the periods covered thereby, all material sums due for employee
compensation have been paid and all employer contributions for employee
benefits, including deferred compensation obligations, and all material benefit
obligations under any Employee Plan (as defined in Section 3.21.3 hereof) or any
Benefit Arrangement (as defined in Section 3.21.4 hereof) have been duly and
adequately paid or provided for in accordance with plan documents.  Except as
set forth on Schedule 3.21.1, no director, officer or employee of Auburn or any
Subsidiary is entitled to receive any payment of any amount under any existing
agreement, severance plan or other benefit plan as a result of the consummation
of any transaction contemplated by this Agreement or the Merger Agreement.  To
Auburn’s Knowledge, Auburn and its Subsidiaries have materially complied with
all applicable federal and state statutes and regulations which govern workers’
compensation, equal employment opportunity and equal pay, including, but not
limited to, all civil rights laws, Presidential Executive Order 1124, the Fair
Labor Standards Act of 1938, as amended, and the Americans with Disabilities
Act.

 

3.21.2 Auburn has delivered as Schedule 3.21.2 a complete list of:

 

(a)                                  All current employees of Auburn or any of
its Subsidiaries together with each employee’s tenure with Auburn or such
Subsidiary, title or job classification, and the current annual rate of
compensation anticipated to be paid to each such employee; and

 

(b)                                 All Employee Plans and Benefit Arrangements,
including all plans or practices providing for current compensation or accruals
for active Employees, including, but not limited to, all employee benefit plans,
all pension, profit-sharing, retirement, bonus, stock option, incentive,
deferred compensation, severance, long-term disability, medical, dental, health,
hospitalization, life insurance or other insurance plans or related benefits.

 

3.21.3  Except as disclosed on Schedule 3.21.3, none of Auburn or any of its
Subsidiaries maintains, administers or otherwise contributes to any “employee
benefit plan,” as defined in Section 3(3) of  ERISA, which is subject to any
provisions of ERISA and covers any employee, whether active or retired, of
Auburn or any of its Subsidiaries (any such plan being herein referred to as an
“Employee Plan”).  True and complete copies of each such Employee Plan,
including amendments thereto, have been previously delivered or made available
to Western, together with (i) all agreements regarding plan assets with respect
to such Employee Plans, (ii) a true and complete copy of the annual reports for
the most recent three years (Form 5500 Series including, if applicable,
Schedules A and B thereto) prepared in connection with any such Employee Plan,
(iii) a true and complete copy of the actuarial valuation reports for the most
recent three years, if any, prepared in connection with any such Employee Plan
covering any active employee of Auburn or its Subsidiaries, (iv) a copy of the
most recent summary plan description of each such Employee Plan, together with
any modifications thereto, and (v) a copy of the most recent favorable
determination letter (if applicable) from the Internal Revenue Service for each
Employee Plan.  None of the Employee Plans is a “multiemployer plan” as defined
in Section 3(37) of ERISA or a “multiple employer plan” as covered in
Section 412(c) of the IRC, and none of Auburn or any of its Subsidiaries has
been obligated to make a contribution to any such multiemployer or multiple
employer plan within the past five years.

 

19

--------------------------------------------------------------------------------


 

None of the Employee Plans of Auburn or any of its Subsidiaries is, or for the
last five years has been, subject to Title IV of ERISA.  Each Employee Plan
which is intended to be qualified under Section 401(a) of the IRC is so
qualified and each trust maintained pursuant thereto is exempt from income tax
under Section 501(a) of the IRC, and none of Auburn or any of its Subsidiaries
is aware of any fact which has occurred which would cause the loss of such
qualification or exemption.  Except as disclosed in Schedule 3.21.3, there are
no Employee Plans or Benefit Arrangements as to which, after the Closing,
Western will be required to make any contributions or with respect to which
Western shall have any material obligation or liability on behalf of any of the
current employees of Auburn, or which Western will not be able to terminate
prior to or immediately after the Closing in accordance with their terms and
ERISA.

 

3.21.4  Except as disclosed in Schedule 3.21.4, none of Auburn or any of its
Subsidiaries maintains (other than base salary and base wages) any form of
current or deferred compensation, bonus, stock option, stock appreciation right,
severance pay, salary continuation, retirement or incentive plan or arrangement
for the benefit of any director, officer or employee, whether active or retired,
of Auburn or any of its Subsidiaries or for any class or classes of such
directors, officers or employees.  Except as disclosed in Schedule 3.21.4, none
of Auburn or any of its Subsidiaries maintains any group or individual health
insurance, welfare or similar plan or arrangement for the benefit of any
director, officer or employee of Auburn or any of its Subsidiaries, whether
active or retired, or for any class or classes of such directors, officers or
employees.  Any such plan or arrangement described in this Section 3.21.4,
copies of which have been delivered or made available to Western, shall be
herein referred to as a “Benefit Arrangement.”

 

3.21.5  All Employee Plans and Benefit Arrangements are operated in material
compliance with the requirements prescribed by any and all statutes,
governmental or court orders, or governmental rules or regulations currently in
effect, including but not limited to ERISA and the IRC, applicable to such plans
or arrangements, and plan documents relating to any such plans or arrangements,
materially comply with or will be amended to materially comply with applicable
legal requirements.  None of Auburn or any of its Subsidiaries, nor any Employee
Plan, nor any trusts created thereunder, nor any trustee, administrator nor any
other fiduciary thereof, has engaged in a “prohibited transaction,” as defined
in Section 406 of ERISA and Section 4975 of the IRC, that could subject Auburn
or any of its Subsidiaries or Western to liability under Section 409 or 502(i)
of ERISA or Section 4975 of the IRC or that would adversely affect the qualified
status of such plans; each “plan official” within the meaning of Section 412 of
ERISA of each Employee Plan is bonded to the extent required by such
Section 412; with respect to each Employee Plan, to Auburn’s Knowledge, no
employee of Auburn or any Subsidiary, nor any fiduciary of any Employee Plan,
has engaged in any breach of fiduciary duty as defined in Part 4 of Subtitle B
of Title I of ERISA which could subject Auburn or any of its Subsidiaries to
liability if Auburn or any such Subsidiary is obligated to indemnify such Person
against liability.  Except as disclosed in Schedule 3.21.5, Auburn and its
Subsidiaries have not failed to make any material contribution or pay any amount
due and owing as required by law or the terms of any Employee Plan or Benefit
Arrangement.

 

3.21.6  Except as set forth on Schedule 3.21.6, no Employee Plan or Benefit
Arrangement has any material liability of any nature, accrued or contingent,
including, without limitation, liabilities for federal, state, local or foreign
taxes, interest or penalty other than liability for claims arising in the course
of the administration of each such Employee Plan.  Except as set forth on
Schedule 3.21.6, to Auburn’s Knowledge there is no pending or threatened legal
action, proceeding or investigation against any Employee Plan which could result
in material liability to such Employee Plan, other than routine claims for
benefits, and there is no basis for any such legal action, proceeding or
investigation.

 

3.21.7  Each Benefit Arrangement which is a group health plan (within the
meaning of such term under IRC Section 4980B(g)(2)) materially complies and has
materially complied with the requirements of Section 601 through 608 of ERISA or
Section 4980B of the IRC governing continuation coverage requirements for
employee-provided group health plans.

 

3.21.8  Except as disclosed in Schedule 3.21.8, none of Auburn or any of its
Subsidiaries maintains any Employee Plan or Benefit Arrangement pursuant to
which any benefit or other payment will be required to be made by Auburn or any
of its Subsidiaries or Affiliates or pursuant to which any other benefit will
accrue or vest in any director, officer or employee of Auburn or any Subsidiary
or Affiliate thereof, in either case as a result of the consummation of the
transactions contemplated by this Agreement or the Merger Agreement.

 

20

--------------------------------------------------------------------------------


 

3.21.9  There have been no federal or state claims based on sex, sexual or other
harassment, age, disability, race or other discrimination or common law claims,
including claims of wrongful termination, of which Auburn has notice by any
employees or by any of the employees performing work for Auburn but provided by
an outside employment agency, and there are no facts or circumstances known to
Auburn that could reasonably be expected to give rise to such complaint or
claim.  Auburn has complied with all material respects with all laws currently
applicable to the employment of employees, and Auburn has not received any
notice of any claim that it has not complied in any material respect with any
laws, ordinances or regulations relating to the employment of employees.

 

Section 3.22  Powers of Attorney.  No power of attorney or similar authorization
given by Auburn or any Subsidiary thereof is presently in effect or outstanding
other than powers of attorney given in the ordinary course of business with
respect to routine matters.

 

Section 3.23  Hazardous Materials.  Except as set forth on Schedule 3.23:

 

3.23.1  Except for ordinary and necessary quantities of cleaning, pest control
and office supplies, and other small quantities of Hazardous Substances that are
used in the ordinary course of the respective businesses of Auburn and its
Subsidiaries and in compliance with applicable Environmental Laws, or ordinary
rubbish, debris and nonhazardous solid waste stored in garbage cans or bins for
regular disposal off-site, or petroleum contained in and de minimus quantities
discharged from motor vehicles in their ordinary operation on any of the Auburn
Properties (as defined below), Auburn and its Subsidiaries have not engaged in
the generation, use, manufacture, treatment, transportation, storage (in tanks
or otherwise), or the disposal, of Hazardous Substances other than as permitted
by and only in compliance with applicable law.  To Auburn’s Knowledge, no
material amount of Hazardous Substances have been released, emitted or disposed
of, or otherwise deposited, on, in or from any real property which is now or has
been previously owned since January 1, 2000, or which is currently or during the
past three years was leased, by Auburn or any of its Subsidiaries, including
OREO (collectively, the “Auburn Properties”), or to Auburn’s Knowledge, on or in
any real property in which Auburn or any of its Subsidiaries now holds any
security interest, mortgage or other lien or interest with an underlying
obligation in excess of $25,000 (“Auburn Collateralizing Real Estate”), except
for (i) matters disclosed on Schedule 3.23; (ii) ordinary and necessary
quantities of cleaning, pest control and office supplies used and stored in
compliance with applicable Environmental Laws, or ordinary rubbish, debris and
nonhazardous solid waste stored in garbage cans or bins for regular disposal
off-site, or petroleum contained in, and de minimus quantities discharged from,
motor vehicles in their ordinary operation on such Auburn Properties; and (iii)
such releases, emissions, disposals or deposits which constituted a violation of
an Environmental Law but did not have a Material Adverse Effect on the Auburn
Property involved and would not result in the incurrence or imposition of any
liability, expense, penalty or fine against Auburn or any of its Subsidiaries in
excess of $25,000 individually or in the aggregate.  To Auburn’s Knowledge, no
activity has been undertaken on any of the Auburn Properties since January l,
2000, and to the Knowledge of Auburn no activities have been or are being
undertaken on any of the Auburn Collateralizing Real Estate, that would cause or
contribute to:

 

(a)                                  any of the Auburn Properties or Auburn
Collateralizing Real Estate becoming a treatment, storage or disposal facility
within the meaning of RCRA or any similar state law or local ordinance;

 

(b)                                 a release or threatened release of any
Hazardous Substances under circumstances which would violate any Environmental
Laws; or

 

(c)                                  the discharge of Hazardous Substances into
any soil, subsurface water or ground water or into the air, or the dredging or
filling of any waters, that would require a permit or any other approval under
the Federal Water Pollution Control Act, 33 U.S.C. §1251 et seq., the Clean Air
Act, as amended, 42 U.S.C. §7401 et seq., or any similar federal or state law or
local ordinance; the cumulative effect of which would have a material adverse
effect on the Auburn Property or Auburn Collateralizing Real Estate involved.

 

3.23.2  To the Knowledge of Auburn, there are not, and never have been, any
underground storage tanks located in or under any of the Auburn Properties or
the Auburn Collateralizing Real Estate.

 

21

--------------------------------------------------------------------------------


 

3.23.3  None of Auburn or any of its Subsidiaries has received any written
notice of, and to the Knowledge of Auburn none has received any verbal notice
of, any pending or threatened claims, investigations, administrative
proceedings, litigation, regulatory hearings or requests or demands for remedial
or responsive actions or for compensation, with respect to any of the Auburn
Properties or Auburn Collateralizing Real Estate, alleging noncompliance with or
violation of any Environmental Law or seeking relief under any Environmental Law
and none of the Auburn Properties or Auburn Collateralizing Real Estate is
listed on the United States Environmental Protection Agency’s National
Priorities List of Hazardous Waste Sites, or, to the Knowledge of Auburn, any
other list, schedule, log, inventory or record of hazardous waste sites
maintained by any federal, state or local agency.

 

3.23.4 “Hazardous Substances” shall mean any hazardous, toxic or infectious
substance, material, gas or waste which is regulated by any local, state or
federal Governmental Entity, or any of their agencies.

 

Section 3.24  Stock Options.   Schedule 3.24 to this Agreement contains a
description of the Auburn Stock Option Plan and list of all Auburn Stock Options
outstanding, indicating for each: (a) the grant date and expiration date; (b)
whether vested or unvested; (c) exercise price; and (d) a vesting schedule by
optionee.

 

Section 3.25 Parachute Payments.  Except as set forth in Schedule 3.25, the
consummation of the Merger will not entitle any director, officer, shareholder,
independent contractor or employee of Auburn to any payment that would
constitute a parachute payment under IRC 280G or would result in an excise tax
to a recipient of such payment under Section 4999 of the IRC.



 

Section 3.26  Affiliate Transactions.  Other than in the ordinary course of
Auburn’s business, (i) there are no Contracts or liabilities between Auburn and
any current or former officer, director or 10% or more shareholder, (ii) Auburn
does not provide or cause to be provided any assets, services or facilities to
any such current or former officer, director or shareholder, (iii) neither
Auburn nor any such current or former officer, director or shareholder provides
for fees or causes to be provided for fees any assets, services or facilities to
Auburn, and (iv) Auburn does not beneficially own, directly or directly any
debentures, notes, other evidence of indebtedness, stock, securities (including
rights to purchase and securities convertible into or exchangeable for other
securities), or interests in other assets of any such current or former officer,
director or shareholder.

 

Section 3.27  Risk Management Instruments.  Neither Auburn nor any Subsidiary of
Auburn is a party or has agreed to enter into an exchange traded or
over-the-counter equity, interest rate, foreign exchange or other swap, forward,
future, option, cap, floor or collar or any other contract that is not included
on the balance sheet and is a derivatives contract (including various
combinations thereof) (each, a “Derivatives Contract”) or owns securities that
(i) are referred to generally as “structured notes,” “high risk mortgage
derivatives,” “capped floating rate notes” or “capped floating rate mortgage
derivatives,” or (ii) are likely to have changes in value as a result of
interest or exchange rate changes that significantly exceed normal changes in
value attributable to interest or exchange rate changes, except for those
Derivatives Contracts and other instruments legally purchased or entered into in
the ordinary course of business consistent with safe and sound banking practices
and regulatory guidance.

 

Section 3.28  Liability Under Regulation C, Truth in Lending Law and HMDA. 
Auburn has no liabilities or obligations, accrued, contingent or otherwise that
are material to Auburn with respect to Regulation C, Truth in Lending Law and
HMDA disclosures.

 

Section 3.29  Effective Date of Representations, Warranties, Covenants and
Agreements.  Each representation, warranty, covenant and agreement of Auburn set
forth in this Agreement shall be deemed to be made on and as of the date hereof
and as of the Effective Time.

 

ARTICLE 4.  REPRESENTATIONS AND WARRANTIES OF WESTERN

 

Western represents and warrants to Auburn that:

 

Section 4.1  Organization; Corporate Power; Etc.  Western is a California
corporation duly organized, validly existing and in good standing under the laws
of the State of California and has all requisite corporate power

 

22

--------------------------------------------------------------------------------


 

and authority to own, lease and operate its properties and assets and to carry
on its business substantially as it is being conducted on the date of this
Agreement.  Western is a bank holding company registered under the BHCA.  Each
of Western’s Subsidiaries has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business substantially
as it is being conducted on the date of this Agreement, except where the failure
to have such power or authority would not have a Material Adverse Effect on
Western taken as a whole or the ability of Western to consummate the
transactions contemplated by this Agreement.  Western has all requisite
corporate power and authority to enter into this Agreement and, subject to
obtaining all Requisite Regulatory Approvals, Western will have the requisite
corporate power and authority to perform its respective obligations hereunder
with respect to the consummation of the transactions contemplated hereby. 
Neither the scope of business of Western or any Subsidiary, nor the location of
any of their respective properties, requires that Western or any of its
respective Subsidiaries be licensed to conduct business in any jurisdiction
other than those jurisdictions in which they are licensed or qualified to do
business as a foreign corporation, where the failure to be so licensed or
qualified would, individually or in the aggregate, have a Material Adverse
Effect on Western taken as a whole.

 

Section 4.2  Licenses and Permits.  Except as disclosed on Schedule 4.2, Western
and its Subsidiaries have all material licenses, certificates, franchises,
rights and permits that are necessary for the conduct of their respective
businesses, and such licenses are in full force and effect, except for any
failure to be in full force and effect that would not, individually or in the
aggregate, have a Material Adverse Effect on Western taken as a whole, or on the
ability of Western to consummate the transactions contemplated by this
Agreement.  The properties, assets, operations and businesses of Western and
those of its Subsidiaries are and have been maintained and conducted, in all
material respects, in compliance with all applicable licenses, certificates,
franchises, rights and permits.

 

Section 4.3  Authorization of Agreement; No Conflicts.

 

4.3.1  The execution and delivery of this Agreement and the Merger Agreement and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of Western.  This
Agreement has been duly executed and delivered by Western and constitutes a
legal, valid and binding obligation of Western, enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally and by general equitable principles.  The Merger Agreement, upon the
receipt of all Requisite Regulatory Approvals and the due execution and filing
of such Merger Agreement in accordance with the applicable provisions of the
California Corporations Code, will constitute a legal, valid and binding
obligation of Western, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the rights of creditors generally or by general
equitable principles.

 

4.3.2 Except as discussed on Schedule 4.3, the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not conflict with, or result in any violation of or default or loss of
a material benefit under, any provision of the Articles of Incorporation or
Bylaws of Western, or except for the necessity of obtaining the Requisite
Regulatory Approvals, any material mortgage, indenture, lease, agreement or
other material instrument, or any permit, concession, grant, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Western or any of its assets or properties or any of its Subsidiaries, other
than any such conflict, violation, default or loss which (i) will not have a
Material Adverse Effect on Western taken as a whole; or (ii) will be cured or
waived prior to the Effective Time.  No material consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required in connection with the execution and delivery of this
Agreement by Western or the performance by Western of its obligations hereunder,
except for (a) filings required in order to obtain Requisite Regulatory
Approvals; (b) the filing of the Registration Statement (including the Proxy
Statement/Prospectus constituting a part thereof) with the SEC relating to the
Merger and the declaration of effectiveness of the Registration Statement by the
SEC and any applicable state securities law regulatory authorities; (c) the
filing and approval of the Merger Agreement with the Secretary of the State of
California; (d) any approvals required to be obtained pursuant to the BHCA or
the Federal Deposit Insurance Act or any other required governmental approval
for the execution and delivery of this Agreement by Western or the consummation
of the Merger; and (e) any consents, authorizations, approvals, filings or
exemptions required to be made or obtained under the securities or “blue sky”
laws of various jurisdictions in connection with the issuance of shares of
Western Common Stock contemplated by this Agreement.

 

23

--------------------------------------------------------------------------------


 

Section 4.4  Capital Structure of Western.  The authorized capital stock of
Western consists of 10,000,000 shares of Western Common Stock, no par value per
share and 10,000,000 shares of Western preferred stock.  On August 1, 2003,
4,600,760 shares of Western Common Stock were outstanding, 420,796 shares of
Western Common Stock were reserved for issuance pursuant to employee stock
option and other employee stock plans (the “Western Stock Plans”), and no shares
of Western preferred stock were outstanding or were reserved for issuance by
Western.  All outstanding shares of Western Common Stock are validly issued,
fully paid and nonassessable and do not possess any preemptive rights and were
not issued in violation of any preemptive rights or any similar rights of any
Person.  The issuance of the shares of Western Common Stock proposed to be
issued pursuant to this Agreement at the Effective Time will have been duly
authorized by all requisite corporate action of Western, and such shares, when
issued as contemplated by this Agreement, will constitute duly authorized,
validly issued, fully paid and nonassessable shares of Western Common Stock, and
will not have been issued in violation of any preemptive or similar rights of
any Person.  As of the date of this Agreement, and except for this Agreement and
the Western Stock Plans, Western does not have outstanding any options,
warrants, calls, rights, commitments, securities or agreements of any character
to which Western is a party or by which it is bound obligating Western to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock of Western or obligating Western to grant, extend or enter into
any such option, warrant, call, right, commitment or agreement.

 

Section 4.5  Western Filings.

 

4.5.1  Since January 1, 2000, Western and its Subsidiaries have filed all
reports, registrations and statements, together with any amendments required to
be made with respect thereto, that were required to be filed with (a) the
Federal Reserve Board or any Federal Reserve Bank; (b) the SEC; and (c) any
other applicable federal, state or local governmental or regulatory authority. 
All such reports, registrations and filings including the Western Financial
Statements are collectively referred to as the “Western Filings.”  Except to the
extent prohibited by law, copies of the Western Filings have been made available
to Auburn.  As of their respective filing or mailing dates, each of the past
Western Filings (a) was true and complete in all material respects (or was
amended so as to be so promptly following discovery of any discrepancy); and (b)
complied in all material respects with all of the statutes, rules and
regulations enforced or promulgated by the governmental or regulatory authority
with which it was filed (or was amended so as to be so promptly following
discovery of any such noncompliance) and none contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Western Financial
Statements, together with the financial statements contained in the Western
Filings, have been prepared in accordance with GAAP, or applicable regulatory
accounting principles, applied on a consistent basis during the period involved
(except as may be indicated in the notes thereto) and fairly present (subject,
in the case of the unaudited statements, to recurring adjustments normal in
nature and amount) the consolidated financial position of Western as of the
dates thereof and the consolidated results of its operations, cash flows and
changes in shareholders’ equity for the period then ended.

 

4.5.2  Western has filed each report, schedule, and amendments to each of the
foregoing since January 1, 2000 that Western was required to file with the
Federal Reserve Bank (the “Western Documents”), all of which have been made
available to Auburn.  As of their respective dates, the Western Documents
complied in all material respects with the applicable requirements of the BHCA
and the rules and regulations of the Federal Reserve Bank thereunder applicable
to such Western Documents, and none of the Western Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of Western included in the Western Filings comply in all material
respects with applicable accounting requirements and have been prepared in
accordance with GAAP, or applicable regulatory accounting principles, applied on
a consistent basis during the periods involved (except as may be indicated in
the notes thereto, or in the case of the unaudited statements, as permitted by
regulations of the Federal Reserve Bank), and fairly present (subject, in the
case of the unaudited statements, to recurring adjustments normal in nature and
amount) the consolidated financial position of Western as of the dates thereof
and the consolidated results of its operations and cash flows or changes in
financial position for the periods then ended.

 

24

--------------------------------------------------------------------------------


 

Section 4.6  Accuracy of Information Supplied.

 

4.6.1  No representation or warranty of Western contained herein or any
statement, schedule, exhibit or certificate given or to be given by or on behalf
of Western or any of its Subsidiaries to Auburn in connection herewith and none
of the information supplied or to be supplied by Western or any of its
Subsidiaries to Auburn hereunder to the best of Western’s Knowledge contains or
will contain any untrue statement of material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

4.6.2  None of the information supplied or to be supplied by Western or relating
to Western which is included or incorporated by reference in (i) the
Registration Statement on Form S-4 to be filed with the SEC by Western in
connection the issuance of shares of Western Common Stock in the Merger will, at
the time the Registration Statement becomes effective under the Securities Act,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; (ii) the
Proxy Statement/Prospectus and any amendment or supplement thereto will, at all
times from the date of mailing to shareholders of Auburn through the date of the
meeting of shareholders of Auburn to be held in connection with the Merger,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and (iii)
the applications and forms to be filed with securities or “blue sky”
authorities, self regulatory authorities, or any Governmental Entity in
connection with the Merger, the issuance of any shares of Western Common Stock
in connection with the Merger, or any Requisite Regulatory Approvals will, at
the time filed or at the time they become effective, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Registration
Statement (except for such portions thereof that relate only to Auburn and its
Subsidiaries) will comply in all material respects with the applicable
provisions of the Securities Act and the Exchange Act and the rules and
regulations thereunder.

 

4.6.3  Western has delivered or will deliver to Auburn copies of:  (a) the
audited balance sheets of Western and its Subsidiaries as of December 31, 2002,
2001 and 2000 and the related statements of income, changes in shareholders’
equity and cash flows for the years then ended and the related notes to such
financial statements, all as audited by Perry-Smith LLP, independent public
accountants (the “Western Financial Statements”), and Western will hereafter
until the Closing Date deliver to Auburn copies of additional financial
statements of Western as provided in Section 5.1.1(iii).  The Western Financial
Statements have been prepared (and all of said additional financial statements
will be prepared) in accordance with GAAP, or applicable regulatory accounting
principles, applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) consistently followed throughout the
periods covered by such statements, and present (and, when prepared, will
present) fairly the financial position of Western and its Subsidiaries as of the
respective dates and for the respective periods covered by such financial
statements (subject, in the case of the unaudited statements, to recurring
adjustments normal in nature and amount).  In addition, Western has delivered or
made available to Auburn copies of all management or other letters delivered to
Western by its independent accountants in connection with any of the Western
Financial Statements or by such accountants or any consultant regarding the
internal controls or internal compliance procedures and systems of Western
issued at any time since January 1, 2000, and will make available for inspection
by Auburn or its representatives, at such times and places as Auburn may
reasonably request, reports and working papers produced or developed by such
accountants or consultants.

 

Section 4.7  Compliance With Applicable Laws.  Except as disclosed on
Schedule 4.7, to the best of Western’s Knowledge, the respective businesses of
Western and its Subsidiaries are not being conducted in violation of any law,
ordinance or regulation, except for violations which individually or in the
aggregate would not have a Material Adverse Effect on Western and its
Subsidiaries, taken as a whole.  No investigation or review by any Governmental
Entity with respect to Western is pending or, to the Knowledge of Western,
threatened, nor has any Governmental Entity indicated to Western an intention to
conduct the same, other than those the outcome of which, as far as can be
reasonably foreseen, will not have a Material Adverse Effect on Western and its
Subsidiaries, taken as a whole.

 

Section 4.8  Litigation.  Except as set forth in Schedule 4.8, to the Knowledge
of Western there is no suit, action or proceeding or investigation pending or
threatened against or affecting Western which, if adversely determined, would
have a Material Adverse Effect on Western, taken as a whole; nor is there any
judgment, decree,

 

25

--------------------------------------------------------------------------------


 

injunction, rule or order of any Governmental Entity or arbitrator outstanding
against Western or its Subsidiaries, that has, or which, insofar as reasonably
can be foreseen, in the future would have, any such Material Adverse Effect. 
Schedule 4.8 contains a true, correct and complete list, including
identification of the applicable insurance policy covering such litigation, if
any, subject to reservation of rights, if any, the applicable deductible and the
amount of any reserve therefor, of all pending litigation in which Western or
its Subsidiaries, is a named party of which Western has Knowledge, and except as
disclosed on Schedule 4.8, all of the litigation shown on such Schedule is
adequately covered by insurance in force, except for applicable deductibles, or
has been adequately reserved for in accordance with Western’s prior business
practices.

 

Section 4.9  Agreements with Banking Authorities.  Neither Western nor any
Subsidiary of Western is a party to any written agreement or memorandum of
understanding with, or order or directive from, any Governmental Entity.

 

Section 4.10  Performance of Obligations.  Western and its Subsidiaries have
performed all material obligations required to be performed by them to date and
none of Western or any of its Subsidiaries is in material default under or in
breach of any term or provision of any covenant, contract, lease, indenture or
any other agreement, written or oral, to which any is a party, is subject or is
otherwise bound, and no event has occurred that, with the giving of notice or
the passage of time or both, would constitute such a default or breach, where
such default or breach or failure to perform would have a Material Adverse
Effect on Western and its Subsidiaries, taken as a whole.  To Western’s
Knowledge, and except as disclosed on Schedule 4.10, no party with whom Western
or any of its Subsidiaries has an agreement that is of material importance to
the business of Western and its Subsidiaries, taken as a whole, is in default
thereunder.

 

Section 4.11  Absence of Material Adverse Effect.  Since January 1, 2003, the
respective businesses of Western and its Subsidiaries have been conducted only
in the ordinary course, in substantially the same manner as theretofore
conducted, and no event or circumstance has occurred or is expected to occur
which to Western’s Knowledge has had or which, with the passage of time or
otherwise, could reasonably be expected to have a Material Adverse Effect on
Western and its Subsidiaries, taken as a whole.

 

Section 4.12  Undisclosed Liabilities.  Except as disclosed on Schedule 4.12,
none of Western or any of its Subsidiaries to Western’s Knowledge has any
liabilities or obligations, either accrued, contingent or otherwise, that are
material to Western and its Subsidiaries, taken as a whole, and that have not
been: (a) reflected or disclosed in the Western Financial Statements; or (b)
incurred subsequent to December 31, 2002 in the ordinary course of business. 
Western has no Knowledge of any basis for the assertion against Western or any
of its Subsidiaries, of any liability, obligation or claim (including without
limitation that of any Governmental Entity) that will have or cause, or could
reasonably be expected to have or cause, a Material Adverse Effect on Western
and its Subsidiaries, taken as a whole, that is not fairly reflected in the
Western Financial Statements or on Schedule 4.12.

 

Section 4.13  Effective Date of Representations, Warranties, Covenants and
Agreements.  Each representation, warranty, covenant and agreement of Western
set forth in this Agreement shall be deemed to be made on and as of the date
hereof and as of the Effective Time.

 

ARTICLE 5.  ADDITIONAL AGREEMENTS

 

Section 5.1  Access to Information, Due Diligence, etc.

 

5.1.1  Upon reasonable notice, each party shall permit the other party and its
accountants, counsel and other representatives reasonable access to their
officers, employees, properties, books, contracts, commitments and records and
from the date hereof through the Effective Time, and shall furnish or provide
access to each other as soon as practicable, (i) a copy of each of Auburn’s
Filings or Western’s Filings filed subsequent to the date of this Agreement
promptly after such document has been filed with the appropriate Governmental
Entity, provided, however, that copies of any Returns relating to Taxes of
Auburn or any of its Subsidiaries shall be furnished to Western at least 15
Business Days prior to the proposed date of filing thereof and shall not be
filed without the prior approval of Western, which approval shall not be
unreasonably withheld or delayed; (ii) unless otherwise prohibited by law, a
copy of each report, schedule and other documents filed or received by it during
such period with any

 

26

--------------------------------------------------------------------------------


 

Regulatory Authority or the Internal Revenue Service, as to documents other than
related to employees or customers and other than those distributed to banks
generally; (iii) as promptly as practicable following the end of each calendar
month after the date hereof, a balance sheet of Auburn or Western as of the end
of such month; and (iv) all other information concerning its business,
properties, assets, financial condition, results of operations, liabilities,
personnel and otherwise as Auburn or Western may reasonably request.

 

5.1.2  Until the Effective Time, a representative of Western shall be entitled
and shall be invited to attend meetings of the Boards of Directors of Auburn, at
least five (5) days’ prior to written notice of the dates, times and places of
such meetings shall be given to Western except that in the case of special
meetings Western shall receive the same number of days’ prior notice as Auburn’s
directors receive for such meetings; provided, however, that such representative
shall excuse himself or herself from any portion of any such meetings that (i)
relate to approval of, or the exercise of any rights under, this Agreement by
Auburn, (ii) involve discussions between such Boards of Directors or such Loan
Committees and legal counsel for Auburn  that are entitled to be protected from
disclosure under an attorney-client privilege which would be lost due to the
presence of such representative of Western, or (iii) constitute the Executive
Session of any Board of Directors meeting.

 

5.1.3  Western and Auburn each agrees to keep confidential and not divulge to
any other party or Person (other than to the employees, attorneys, accountants
and consultants of each who have a need to receive such information and other
than as may be required by law) any information received from the other, unless
and until such documents and other information otherwise becomes publicly
available or unless the disclosure of such information is authorized by each
party.  In the event of termination of this Agreement for any reason, the
parties shall promptly return, or at the election of the other party destroy,
all nonpublic documents obtained from the other and any copies or notes of such
documents (except as otherwise required by law) and, upon the request of the
other party, confirm such destruction to the other in writing.

 

Section 5.2  Shareholder Approval.

 

5.2.1  Auburn shall promptly call a meeting of its shareholders to be held at
the earliest practicable date after the date on which the initial Registration
Statement is filed with the SEC, but in no event later than December 31, 2003,
for the purpose of approving this Agreement and authorizing the Merger Agreement
and the Merger.  Auburn’s Board of Directors will recommend to its shareholders
approval of this Agreement, the Merger Agreement and the Merger; provided,
however, that Auburn’s Board of Directors may withdraw its recommendation if
such Board of Directors believes in good faith (based on a written opinion of a
financial advisor that is experienced in evaluating the fairness of Acquisition
Proposals) that an Auburn Superior Proposal (defined below) has been made and
shall have determined in good faith, after consultation with and based on
written advice of its outside legal counsel, that the withdrawal of such
recommendation is necessary for such Board of Directors to comply with its
fiduciary duties under applicable law.

 

5.2.2  If the Merger is approved by vote of the shareholders of Auburn, then,
within ten (10) days thereafter Auburn shall send a Dissenting Shareholder
Notice to each recordholder of any Dissenting Shares.

 

Section 5.3  Taking of Necessary Action.

 

5.3.1  Subject to the terms and conditions of this Agreement, each of the
parties hereto agrees, subject to applicable laws and the fiduciary duties of
Auburn’s or Western’s Boards of Directors, as advised in writing by their
respective counsel, to use all reasonable efforts promptly to take or cause to
be taken all action and promptly to do or cause to be done all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement and the Merger
Agreement, including, without limitation, the delivery of any certificate or
other document reasonably requested by counsel to a party to this Agreement. 
Without limiting the foregoing, Western and Auburn will use their reasonable
efforts to obtain all consents of third parties and Government Entities
necessary or, in the reasonable opinion of Western or Auburn advisable for the
consummation of the transactions contemplated by this Agreement.  Without
limiting the foregoing, Western shall take all actions necessary to execute and
file the Merger Agreement and to effect all transactions

 

27

--------------------------------------------------------------------------------


 

contemplated by this Agreement and Auburn shall take all actions necessary to
effect all transactions contemplated by this Agreement and the Merger
Agreement.  In case at any time after the Effective Time any further action is
necessary or desirable to carry out the purposes of this Agreement, the Merger
Agreement, or to vest the Surviving Corporation with full title to all
properties, assets, rights, approvals, immunities and franchises of Auburn, the
proper officers or directors of Western or Auburn, as the case may be, shall
take all such necessary action.

 

5.3.2  The obligations of Auburn contained in Section 6.2.5 of this Agreement
shall continue to be in full force and effect despite any Default under
Section 6.2.5 or Auburn’s receipt of an Auburn Superior Proposal (defined below)
and any Default under Section 6.2.5 by Auburn shall entitle Western to such
legal or equitable remedies as may be provided in this Agreement or by law
notwithstanding that any action or inaction of the Board of Directors or
officers of the defaulting party which is required to enable such party to
fulfill such obligations may be excused based on the continuing fiduciary
obligations of such party’s Board of Directors and officers to its
shareholders.  Notwithstanding the foregoing, however, in the event of a
termination of this Agreement by Western or Auburn and the actual payment of the
liquidated damages to the other party as provided for in Section 8.5 of this
Agreement, neither Western, Auburn or their respective directors or officers
shall have any obligations or liabilities of any kind under this Agreement by
reason of any such Default, and Western or Auburn shall have no further
obligations of any kind under this Agreement.

 

5.3.3  Auburn shall use its best efforts to cause each director, executive
officer and other Person who is an “Affiliate” of Auburn (for purposes of Rule
145 under the Securities Act) to deliver to Western, on the date of this
Agreement, a written agreement in the form attached hereto as Exhibit 5.3 (the
“Affiliate Agreements”).

 

Section 5.4  Registration Statement and Applications.

 

5.4.1  Western and Auburn will cooperate and jointly prepare and file as
promptly as practicable the Registration Statement, the statements,
applications, correspondence or forms to be filed with appropriate tate
securities law regulatory authorities, and the statements, correspondence or
applications to be filed to obtain the Requisite Regulatory Approvals to
consummate the transactions contemplated by this Agreement.  Each of Western and
Auburn shall use all reasonable efforts to have the S-4 Registration Statement
declared effective under the Securities Act as promptly as practicable after
such filing, and thereafter mail the Proxy Statement/Prospectus to the
shareholders of Auburn.  Each party will furnish all financial or other
information, including accountant comfort letters relating thereto,
certificates, consents and opinions of counsel concerning it and its
Subsidiaries received by such party.

 

5.4.2  Each party shall provide to the other at the request of the other party:
(i) immediately prior to the filing thereof, copies of all material statements,
applications, correspondence or forms to be filed with state securities law
regulatory authorities, the SEC and other appropriate regulatory authorities to
obtain the Requisite Regulatory Approvals to consummate the transactions
contemplated by this Agreement; provided, however, that no approval need be
obtained from any party to which such materials are provided; and (ii) promptly
after delivery to, or receipt from, such regulatory authorities all written
communications, letters, reports or other documents relating to the transactions
contemplated by this Agreement.

 

Section 5.5  Expenses.

 

5.5.1  Whether or not the Merger is consummated, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party incurring the same, including, without limitation, all
costs associated with any resales of Western Common Stock by Affiliates of
Auburn; provided, however, that Western will file on a timely basis at its own
expense the reports required by Rule 144(c) of the Securities Act.

 

5.5.2  Auburn and Western shall use their best efforts to ensure that their
attorneys, accountants, financial advisors, investment bankers and other
consultants engaged by them in connection with the transaction contemplated by
this Agreement submit full and final bills on or before the Determination Date
and that all such expenses are paid or properly accrued prior to the
Determination Date.

 

28

--------------------------------------------------------------------------------


 

Section 5.6  Notification of Certain Events .

 

5.6.1  Auburn shall provide to Western, as soon as practicable, written notice
(sent via facsimile and overnight mail or courier) of the occurrence or failure
to occur of any of the events, circumstances or conditions that are the subject
of Sections 6.1 and 6.2, which notice shall provide reasonable detail as to the
subject matter thereof.

 

5.6.2  Western shall provide to Auburn, as soon as practicable, written notice
(sent via facsimile and overnight mail or courier) of the occurrence or failure
to occur of any of the events, circumstances or conditions that are the subject
of Section 6.3 and 6.4, which notice shall provide reasonable detail as to the
subject matter thereof.

 

5.6.3  Each party shall promptly advise the others in writing of any change or
event which could reasonably be expected to have a Material Adverse Effect on
the business, properties, assets, financial condition, results of operations,
liabilities or personnel of such party or on its ability to consummate the
transactions contemplated by this Agreement or the Merger Agreement.

 

5.6.4  Auburn and Western shall immediately notify the other in writing in the
event that such party becomes aware that the Registration Statement or Proxy
Statement/Prospectus at any time contains any untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary in order to make the statement therein, in light of the circumstances
under which they were made, not misleading or that the Registration Statement or
the Proxy Statement/Prospectus otherwise is required to be amended and
supplemented, which notice shall specify, in reasonable detail, the
circumstances thereof.  Western shall promptly amend and supplement such
materials and disseminate the new or modified information so as to fully comply
with the Securities Act.  If the amendment or supplement so required relates to
information concerning Auburn, the out-of-pocket costs and expenses of
preparing, filing and disseminating such amendment or supplement shall be borne
by Auburn.

 

Section 5.7  Closing Schedules.  Auburn has delivered to Western on or before
the date of this Agreement all of the Schedules to this Agreement which Auburn
is required to deliver to Western hereunder (the “Auburn Schedules”).  Western
has delivered to Auburn on or before the date of this Agreement all of the
Schedules to this Agreement which Western is required to deliver to Auburn
hereunder (the “Western Schedules”).  Immediately prior to the Closing Date,
Auburn shall have prepared updates of the Auburn Schedules provided for in this
Agreement and shall deliver to Western revised schedules containing the updated
information (or a certificate signed by Auburn’s Chief Executive Officer stating
that there have been no changes on the applicable schedules); and Western shall
have prepared updates of the Western Schedules provided for in this Agreement
and shall deliver to Auburn revised Schedules containing updated information (or
a certificate signed by Western’s Chief Executive Officer stating that there has
been no change on the applicable schedules).  Such updated schedules shall
sometimes be referred to collectively, as the “Closing Schedules.”  The Closing
Schedules shall be dated as of the day prior to the Closing Date and shall
contain information as of the day prior to the Closing Date or as of such
earlier date as is practicable under the circumstances.  In the event the
Closing Schedules disclose an event, occurrence or circumstance that has had or
could reasonably be expected to have a Material Adverse Effect on Auburn, on the
one hand, or on Western, on the other hand, or on consummation of the
transactions contemplated by this Agreement, that was not disclosed in the
previously delivered Schedules hereto, the party delivering such Closing
Schedules (the “Affected Party”) shall so notify the other party in the letter
of transmittal for such Closing Schedules, the Closing Date shall be delayed for
seven (7) Business Days and such other party shall be entitled to terminate this
Agreement within five (5) Business Days after receiving such Closing Schedules
that disclose such event, occurrence or circumstance.  In the event of any such
termination, the terminating party shall have no liability for such
termination.  The Affected Party shall have no liability to the terminating
party in such an event unless (i) as a result of the existence of such event,
occurrence or circumstance so disclosed in the Closing Schedules any of the
representations or warranties of the Affected Party contained in this Agreement
are found to have been untrue in any material respect as of the date of this
Agreement, or (ii) the event, occurrence or circumstance could have been
prevented in the exercise of reasonable diligence by any officers or directors
of the Affected Party, in either of which cases the Affected Party shall be
liable to the terminating party for Liquidated Damages as provided in
Section 8.5 hereof.

 

29

--------------------------------------------------------------------------------


 

Section 5.8  Additional Accruals/Appraisals.  Prior to the Closing Date, but
after the Determination Date, at Western’s request, Auburn and/or AC Bank shall,
consistent with GAAP and applicable banking regulations, establish such
additional accruals and reserves immediately prior to the Determination Date as
may be necessary to conform Auburn’s or AC Bank’s accounting and credit and OREO
loss reserve practices and methods to those of Western, provided, however, that
no accrual or reserve made by Auburn or AC Bank pursuant to this Section 5.8, or
any litigation or regulatory proceeding arising out of any such accrual or
reserve, or any other effect on Auburn or AC Bank resulting from Auburn’s or AC
Bank’s compliance with this Section 5.8, shall constitute or be deemed to be a
breach, violation of or failure to satisfy any representation, warranty,
covenant, condition or other provision of this Agreement or otherwise be
considered in determining whether any such breach, violation or failure to
satisfy shall have occurred.

 

ARTICLE 6.  CONDUCT OF BUSINESS

 

Section 6.1  Affirmative Conduct of Auburn .  During the period from the date of
execution of this Agreement through the Effective Time, Auburn shall carry on
its business, and shall cause each of its respective Subsidiaries to carry on
its business, in the ordinary course in substantially the manner in which
heretofore conducted, subject to changes in law applicable to all national banks
or all member banks insured by the FDIC and directives from regulators, and use
all commercially reasonable efforts to preserve intact its business
organization, keep available the services of its officers and employees, (other
than terminations in the ordinary course of business) and preserve its
relationships with customers, depositors, suppliers and others having business
dealings with it; and, to these ends, shall fulfill each of the following:

 

6.1.1  Use its commercially reasonable efforts, or cooperate with others, to
expeditiously bring about the satisfaction of the conditions specified in
Article 7 hereof;

 

6.1.2  Advise Western promptly in writing of any change that would have a
Material Adverse Effect on its capital structure, financial condition, assets,
results of operations, business or prospects or of any matter which would make
the representations and warranties set forth in Article 3 hereof not true and
correct in any material respect as of the effective date of the Registration
Statement and at the Effective Time;

 

6.1.3  Keep in full force and effect all of its existing material permits and
licenses and those of its Subsidiaries;

 

6.1.4  Use its commercially reasonable efforts to maintain insurance or bonding
coverage on all material properties for which it is responsible and on its
business operations, and carry not less than the same coverage for fidelity,
public liability, personal injury, property damage and other risks equal to that
which is in effect as of the date of this Agreement; and notify Western in
writing promptly of any facts or circumstances which could affect its ability,
or that of any of its Subsidiaries, to maintain such insurance or bonding
coverage;

 

6.1.5  Perform its contractual obligations and not breach or come into default
on any of such obligations, and not amend, modify, or, except as they may be
terminated in accordance with their terms, terminate any material contract,
agreement, understanding, commitment, or offer, whether written or oral,
(collectively referred to as an “Understanding”) or materially default in the
performance of any of its obligations under any Understanding where such default
would have a Material Adverse Effect on Auburn;

 

6.1.6  Duly observe and conform to all legal requirements applicable to its
business, except for any failure to so observe and conform that would not,
individually or in the aggregate, and, in the future will not, have a Material
Adverse Effect on Auburn;

 

6.1.7  Duly and timely file as and when due all reports and Returns required to
be filed with any Governmental Entity;

 

6.1.8  Maintain its tangible assets and properties in good condition and repair,
normal wear and tear excepted in accordance with prior practices;

 

30

--------------------------------------------------------------------------------


 

6.1.9  Promptly advise Western in writing of any event or any other transaction
within the Knowledge of Auburn, whereby any Person or related group of Persons
acquires, after the date of this Agreement, directly or indirectly, record or
beneficial ownership (as defined in Rule 13d-3 promulgated by the SEC pursuant
to the Exchange Act) or control of 5% or more of the outstanding shares of
Auburn Common Stock either prior to or after the record date fixed for the
Auburn shareholders’ meeting or any adjourned meeting thereof to approve the
transactions contemplated herein;

 

6.1.10 (a)                                                 Maintain a reserve
for loan and lease losses (“Loan Loss Reserve”) at a level which is adequate to
provide for all known and reasonably expected losses on loans, leases and other
extensions of credit outstanding and other inherent risks in Auburn’s or AC
Bank’s portfolio of loans and leases, in accordance with GAAP and applicable
regulatory accounting principles and banking laws and regulations;

 

(b)                                 Charge off all loans, receivables and other
assets, or portions thereof, deemed uncollectible in accordance with GAAP,
regulatory accounting principles, and applicable law or regulation, or which
have been classified as “loss” or as directed by any regulatory authority,
unless such classification or direction has been disregarded in good faith by
Auburn or AC Bank, Auburn or AC Bank has submitted in writing to such regulatory
authority the basis upon which it has so disregarded such classification or
direction, and such regulatory authority retracts its direction requiring such
charge-off;

 

6.1.11  Furnish to Western, as soon as practicable, and in any event within five
days after it is prepared, or concurrent with distribution to the Board of
Directors or any committees thereof if prepared for such purpose: (i) a copy of
any report or agenda submitted to the Board of Directors of Auburn or AC Bank or
any of their committees and access to the working papers and materials related
thereto prepared for and distributed to the Board of Directors, whether prior
to, at or subsequent to a meeting, provided, however, that Auburn need not
furnish Western any materials relating to deliberations of Auburn’s Board of
Directors or AC Bank’s Board of Directors with respect to its approval of this
Agreement, communications of Auburn’s legal counsel with the Board of Directors
or officers of Auburn regarding Auburn’s rights against or obligations to
Western or its Subsidiaries under this Agreement, or books, records and
documents covered by the attorney-client privilege or which are attorneys’ work
product; (ii) copies of all material reports, renewals, filings, certificates,
statements, correspondence and other documents specific to Auburn or AC Bank or
filed with or received from any Federal Reserve Bank, the CDFI, the FDIC or any
Governmental Entity; (iii) monthly unaudited balance sheets, statements of
income and changes in shareholders’ equity for Auburn and AC Bank and quarterly
unaudited balance sheets, statements of income and changes in shareholders’
equity for Auburn and AC Bank, in each case prepared on a basis consistent with
past practice; and (iv) such other reports as Western may reasonably request
(which are otherwise deliverable under this Section 6.1.11) relating to Auburn. 
Each of the financial statements of Auburn or AC Bank delivered pursuant to this
Section 6.1.11 shall be accompanied by a certificate of the Chief Financial
Officer of Auburn or AC Bank to the effect that such financial statements fairly
present the financial information presented therein of Auburn or AC Bank, for
the periods covered, subject to recurring adjustments normal in nature and
amount, necessary for a fair presentation and are prepared on a basis consistent
with past practice.  Any Board or committee materials to be concurrently
distributed to Western pursuant to this Section 6.1.11 shall be delivered via
facsimile to Gary D. Gall at the number listed in Section 9.2 hereof;

 

6.1.12  Auburn agrees that through the Effective Time, as of their respect
dates, (i) each Auburn Filing will be true and complete in all material
respects; and (ii) each Auburn Filing will comply in all material respects with
all of the statutes, rules and regulations enforced or promulgated by the
Governmental Entity with which it will be filed and none will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they will be made, not misleading.  Any financial
statement contained in any of such Auburn Filings that is intended to present
the financial position of Auburn during the periods involved to which it relates
will fairly present in all material respects the financial position of Auburn
and will be prepared in accordance with GAAP or consistent with applicable
regulatory accounting principles and banking law and banking regulations, except
as stated therein;

 

6.1.13  Maintain reserves for contingent liabilities in accordance with GAAP or
applicable regulatory accounting principles and consistent with past practices;

 

31

--------------------------------------------------------------------------------


 

6.1.14  Promptly notify Western of the filing, or threatened filing, of any
litigation, or the filing or threatened filing of any government or regulatory
action, including an investigation or notice of investigation, or similar
proceeding or notice of any material claims against Auburn or any of its assets;

 

6.1.15  Inform Western of the amounts and categories of any loans, leases or
other extensions of credit, or other assets, that have been classified by any
bank regulatory authority or by any unit of AC Bank as “Specially Mentioned,”
“Renegotiated,” “Substandard,” “Doubtful,” “Loss” or any comparable
classification (“Classified Assets”).  Auburn will furnish to Western, as soon
as practicable, and in any event within fifteen days after the end of each
calendar month, schedules including the following: (i) Classified Assets by type
(including each credit or other asset in an amount equal to or greater than
$10,000), and its classification category; (ii) nonaccrual credits by type
(including each credit in an amount equal to or greater than $10,000); (iii)
renegotiated loans by type (loans on which interest has been renegotiated to
lower than market rates because of the financial condition of the borrowers);
(iv) delinquent credits by type (including each delinquent credit in an amount
equal to or greater than $10,000), including an aging into 30-89 and 90+ day
categories; (v) loans or leases or other assets charged off, in whole or in
part, during the previous month by type (including each such loan or lease or
other asset in an amount equal to or greater than $10,000); and (vi) OREO or
assets owned stating with respect to each its type;

 

6.1.16  Furnish to Western, upon Western’s request, schedules with respect to
the following: (i) participating loans and leases, stating, with respect to
each, whether it is purchased or sold and the loan or lease type; (ii) loans or
leases (including any commitments) by Auburn to any director or officer (at or
above the Vice President level) of Auburn or any of its Subsidiaries, or to any
Person holding 5% or more of the capital stock of Auburn, including, with
respect to each such loan or lease, the identity and, to the best Knowledge of
Auburn, the relation of the borrower to Auburn or AC Bank, the loan or lease
type and the outstanding and undrawn amounts; and (iii) standby letters of
credit, by type, (including each letter of credit in a face amount equal to or
greater than $10,000);

 

6.1.17  Make available to Western copies of each credit authorization package,
consisting of all applications for and financial information regarding loans,
renewals of loans or other extensions of credit of $250,000 or more (on a
noncumulative basis) for secured loans or secured extensions of credit and
$25,000 in the case of unsecured loans or unsecured extensions of credit, which
are approved by Auburn after the date of this Agreement, within ten Business
Days of preparation of such packages; and

 

6.1.18  The Board of Directors of Auburn shall promptly adopt resolutions
required to cause the 401(k) Plan to be rolled into the 401(k) Plan for Western
Sierra at the Effective Time. Except for the Auburn Stock Option Plan the Board
of Directors of Auburn shall promptly adopt resolutions to terminate any other
plan or agreement providing shares of Auburn Common Stock or equity-based rights
to any Person.

 

Section 6.2  Negative Covenants of Auburn.  During the period from the date of
execution of this Agreement through the Effective Time, Auburn agrees that
without Western’s prior written consent, it shall not and its Subsidiaries shall
not:

 

6.2.1 (a)  Declare or pay any dividend on or make any other distribution in
respect of any of its capital stock; (b) split, combine or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock; or
(c) repurchase or otherwise acquire any shares of its capital stock. 
Notwithstanding the foregoing, the parties agree that prior to the completion of
the Merger, Auburn shall pay a cash dividend to its shareholders in an aggregate
amount equal to the lesser of $350,000 or 35% of Auburn’s pretax income from
January 1, 2003 through the Determination Date after expensing the payout for
the 4,000 options to be canceled and other normal expenses and accruals
identified with the Merger;

 

6.2.2  Take any action that would or might result in any of the representations
and warranties of Auburn set forth in the Agreement becoming untrue in any
material respect or any of the conditions to the Merger set forth in Article 7
not being satisfied, except to the extent such actions are required to be
undertaken by applicable law, regulation or at the direction of any Regulatory
Authority;

 

6.2.3  Issue, deliver, sell, or grant, or authorize the issuance, delivery, sale
or grant of, or purchase, any shares of the capital stock of Auburn or any
securities convertible or exercisable into or exchangeable for such

 

32

--------------------------------------------------------------------------------


 

capital stock, or any rights, warrants or options, including options under any
stock option plans or enter into any agreements to do any of the foregoing,
except in connection with the issuance of Auburn Common Stock pursuant to the
exercise of Auburn Stock Options;

 

6.2.4  Amend its Articles of Incorporation or Bylaws, except as required by
applicable law or by the terms of this Agreement;

 

6.2.5  Authorize or knowingly permit any of its representatives, directly or
indirectly, to solicit or encourage any Acquisition Proposal (as hereinafter
defined) or participate in any discussions or negotiations with, or provide any
nonpublic information to, any Person or group of persons (other than Western,
and its representatives) concerning any such solicited Acquisition Proposal. 
Auburn shall notify Western immediately if any inquiry regarding an Acquisition
Proposal is received by Auburn, including the terms thereof.  For purposes of
this Section 6.2.5, “Acquisition Proposal” shall mean any (a) proposal pursuant
to which any Person other than Western would acquire or participate in a merger
or other business combination or reorganization involving Auburn or any of its
Subsidiaries; (b) proposal by which any Person or group, other than Western,
would acquire the right to vote ten percent (10%) or more of the capital stock
of Auburn entitled to vote for the election of directors; (c) acquisition of the
assets of Auburn other than in the ordinary course of business; or (d)
acquisition in excess of ten percent (10%) of the outstanding capital stock of
Auburn, other than as contemplated by this Agreement.  Notwithstanding the
foregoing, nothing contained in this Agreement shall prevent Auburn or Auburn’s
Board of Directors from (i) furnishing nonpublic information to, or entering
into discussions or negotiations with, any person or entity in connection with
an unsolicited bona fide written Acquisition Proposal by such person or entity,
or recommending an unsolicited bona fide written Acquisition Proposal to the
shareholders of Auburn, if and only to the extent that (A) the Board of
Directors of Auburn has determined and believes in good faith (after
consultation with and the concurrence of its financial advisor) that such
Acquisition Proposal would, if consummated, result in a transaction materially
more favorable, from a financial point of view, to Auburn’s shareholders than
the transaction contemplated by this Agreement (any such more favorable
Acquisition Proposal being referred to in this Agreement as an “Auburn Superior
Proposal”) and Auburn’s Board of Directors has determined in good faith, after
consultation with and based on written advice from its outside legal counsel,
that such action is necessary for Auburn to comply with its fiduciary duties to
shareholders under applicable law, and (B) prior to furnishing such nonpublic
information to, or entering into discussions or negotiations with, such person
or entity, Auburn’s Board of Directors has received from such person or entity
an executed confidentiality agreement, with terms no more favorable to such
party than those contained in the Confidentiality Agreement between Auburn and
Western, or (ii) complying with Rule 14e-2 promulgated under the Exchange Act
with regard to an Acquisition Proposal, if such Rule is applicable thereto;

 

6.2.6  Acquire or agree to acquire by merging, consolidating with, or by
purchasing all or a substantial portion of the assets of, or in any other
manner, any business or any Person or otherwise acquire or agree to acquire any
assets which are material to Auburn, other than in the ordinary course of
business consistent with prior practice;

 

6.2.7  Sell, lease or otherwise dispose of any of its assets which are material,
individually or in the aggregate, to Auburn, except in the ordinary course of
business consistent with prior practice;

 

6.2.8  Incur any indebtedness for borrowed money or guarantee any such
indebtedness or issue or sell any debt securities of Auburn or any of its
Subsidiaries or guarantee any debt securities of others other than in the
ordinary course of business consistent with prior practice;

 

6.2.9  Enter into any Understanding, except:  (a) deposits incurred, and
short-term debt securities (obligations maturing within one year) issued, in its
ordinary course of business consistent with prior practice, and liabilities
arising out of, incurred in connection with, or related to the consummation of
this Agreement; (b) commitments to make loans or other extensions of credit in
the ordinary course of business consistent with prior practice; and (c) loan
sales in the ordinary course of business, without any recourse, provided that no
commitment to sell loans shall extend beyond the Effective Time;

 

6.2.10  Make or enter into a commitment to make any loan or other extension of
credit to any director, officer or employee of Auburn or any of its
Subsidiaries, except in accordance with practice or policy in

 

33

--------------------------------------------------------------------------------


 

existence on the date of this Agreement and in compliance with all applicable
laws and all applicable regulations and directives of any Governmental Entity;

 

6.2.11  Except in the ordinary course of business consistent with prior practice
or as required by an existing contract, and provided prior disclosure thereof
has been made in Schedule 6.2.11, grant any general or uniform increase in the
rates of pay of employees or employee benefits or any increase in salary or
employee benefits of any officer, employee or agent or pay any bonus to any
Person;

 

6.2.12  Sell, transfer, mortgage, encumber or otherwise dispose of any assets or
other liabilities except in the ordinary course of business consistent with
prior practice or as required by any existing contract;

 

6.2.13  Make the credit underwriting policies, standards or practices relating
to the making of loans and other extensions of credit, or commitments to make
loans and other extensions of credit, or the Loan Loss Reserve policies, less
stringent than those in effect on December 31, 2002 or reduce the amount of the
Loan Loss Reserves or any other reserves for potential losses or contingencies;

 

6.2.14  Make any capital expenditures, or commitments with respect thereto,
except those in the ordinary course of business which do not exceed $10,000
individually or $30,000 in the aggregate;

 

6.2.15  Renew, extend or amend any existing employment contract or agreement,
enter into any new employment contract or agreement or make any bonus or any
special or extraordinary payments to any Person;

 

6.2.16  Except in the ordinary course of business consistent with prior
practice, and in compliance with applicable laws and regulations, make any
material investments, by purchase of stock or securities, contributions of
capital, property transfers, purchases of any property or assets or otherwise,
in any other individual, corporation or other entity;

 

6.2.17  Except as otherwise required to correct a prior filing, compromise or
otherwise settle or adjust any assertion or claim of a deficiency in Taxes (or
interest thereon or penalties in connection therewith) or file any appeal from
an asserted deficiency except in a form previously approved by Western, which
approval will not be unreasonably withheld, in writing, or file or amend any
federal, foreign, state or local Tax Return or report or make any tax election
or change any method or period of accounting unless required by GAAP or
applicable law and, then, only after submitting such Tax return or report or
proposed Tax election or change in any method or period of accounting, to
Western for its approval, which it shall not unreasonably withhold or delay;

 

6.2.18  Except as contemplated in this Agreement, terminate any Employee Plan or
Benefit Arrangement;

 

6.2.19  Change its fiscal year or methods of accounting in effect at
December 31, 2002, except as required by changes in GAAP or regulatory
accounting principles as concurred to by Auburn’s independent public
accountants;

 

6.2.20  Take or cause to be taken any action which would disqualify the Merger
as a “reorganization” within the meaning of Section 368(a) of the IRC as a
tax-free reorganization;

 

6.2.21  Take or cause to be taken into OREO any commercial property without an
environmental report reporting no adverse environmental condition on such
property, with a copy of such report delivered to Western prior to taking such
property into OREO;

 

6.2.22  Make any new elections with respect to Taxes or any changes in current
elections with respect to Taxes affecting the assets owned by Auburn or its
Subsidiaries.  Western shall be deemed to have consented in writing to any
election Auburn or its Subsidiaries shall desire to make if: (i) the electing
Person shall have notified the Chief Executive Officer of Western in writing of
its desire to make such election, including in such notice a reasonably complete
summary of the election it desires to make and the reasons it desires to make
such election at least 20 Business Days prior to the due date (including
extensions thereof) for filing such election; and

 

34

--------------------------------------------------------------------------------


 

(ii) Western shall not have responded in writing to such notice by the fifth
Business Day prior to the due date (including extensions thereof) for filing
such election; or

 

6.2.23  Materially change its pricing practices on loans or deposit products.

 

Section 6.3  Affirmative Conduct of Western.  During the period from the date of
execution of this Agreement through the Effective Time, Western shall carry on
its business, and shall cause each of its respective Subsidiaries to carry on
its business, in the ordinary course in substantially the manner in which
heretofore conducted, subject to changes in law applicable to all national banks
or all member banks insured by the FDIC and directives from regulators (except
to the extent Auburn shall otherwise consent in writing), and use all
commercially reasonable efforts to preserve intact its business organization,
keep available the services of its officers and employees, (other than
terminations in the ordinary course of business) and preserve its relationships
with customers, depositors, suppliers and others having business dealings with
it; and, to these ends, shall fulfill each of the following:

 

6.3.1  Use its commercially reasonable efforts, or cooperate with others, to
expeditiously bring about the satisfaction of the conditions specified in
Article 7 hereof;

 

6.3.2  Advise Auburn promptly in writing of any change that would have a
Material Adverse Effect on its capital structure, consolidated financial
condition, consolidated assets, consolidated results of operations, business or
prospects or of any matter which would make the representations and warranties
set forth in Article 4 hereof not true and correct in any material respect as of
the effective date of the Registration Statement and at the Effective Time;

 

6.3.3  Duly observe and conform to all legal requirements applicable to its
business, except for any failure to so observe and conform that would not,
individually or in the aggregate, and, in the future will not, have a Material
Adverse Effect on Auburn;

 

6.3.4  Duly and timely file as and when due all reports and Returns required to
be filed with any Governmental Entity;

 

6.3.5  File all necessary applications with the Federal Reserve and the CDFI for
the transaction as soon as possible, but no later than October 31, 2003 and
furnish to Auburn, as soon as practicable, and in any event within fifteen days
after it has prepared all applications to be submitted to the Federal Reserve
and CDFI for approval of the Merger; and

 

6.3.6  Western agrees that through the Effective Time, as of their respect
dates, (i) each Western Filing will be true and complete in all material
respects; and (ii) each Western Filing will comply in all material respects with
all of the statutes, rules and regulations enforced or promulgated by the
Governmental Entity with which it will be filed and none will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they will be made, not misleading.  Any financial
statement contained in any of such Western Filings that is intended to present
the financial position of Western, on a consolidated basis, during the periods
involved to which it relates will fairly present in all material respects the
financial position of Western, on a consolidated basis, and will be prepared in
accordance with GAAP or consistent with applicable regulatory accounting
principles and banking law and regulations, except as stated therein.

 

Section 6.4  Negative Covenants of Western.  During the period from the date of
execution of this Agreement through the Effective Time, Western agrees that
without Auburn’s prior written consent, it shall not and its Subsidiaries shall
not:

 

6.4.1 (a)  Declare or pay any dividend on, other than regular cash dividends
consistent with past practices or stock dividends in which the Initial Stock
Component will be adjusted pursuant to Section 2.6.1(d), or make any other
distribution in respect of any of its capital stock; or (b) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock;

 

35

--------------------------------------------------------------------------------


 

6.4.2  Take any action that would or might result in any of the representations
and warranties of Western set forth in the Agreement becoming untrue in any
material respect or any of the conditions to the Merger set forth in Article 7
not being satisfied, except to the extent such actions are required to be
undertaken by applicable law, regulation or at the direction of any Regulatory
Authority; or

 

6.4.3  Take or cause to be taken any action which would disqualify the Merger as
a “reorganization” within the meaning of Section 368(a) of the IRC as a tax-free
reorganization;

 

ARTICLE 7.  CONDITIONS PRECEDENT TO CLOSING

 

Section 7.1  Conditions to the Parties’ Obligations.  The obligations of all the
parties to this Agreement to effect the Merger shall be subject to the
fulfillment of the following conditions:

 

7.1.1  This Agreement, the Merger Agreement and the Merger shall have been
validly approved by the holders of a majority of the outstanding shares of
Auburn Common Stock entitled to vote;

 

7.1.2  All permits, approvals and consents required to be obtained, and all
waiting periods required to expire, prior to the consummation of the Merger
under applicable federal laws of the United States or applicable laws of any
state having jurisdiction over the transactions contemplated by this Agreement
and the Merger Agreement shall have been obtained or expired, as the case may be
(all such permits, approvals and consents and the lapse of all such waiting
periods being referred to as the “Requisite Regulatory Approvals”), without the
imposition of any condition which in the reasonable judgment of any party to be
affected by such condition is materially burdensome upon such party or its
respective Affiliates or the Surviving Corporation;

 

7.1.3  There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Merger, by any
Government Entity which: (i) makes the consummation of the Merger illegal; (ii)
requires the divestiture by Western of any material asset or of a material
portion of the business of Western; or (iii) imposes any condition upon Western
or its Subsidiaries (other than general provisions of law applicable to all
banks and bank holding companies) which in the judgment of Western would be
materially burdensome;

 

7.1.4  The Registration Statement shall have become effective under the
Securities Act and no stop order suspending the effectiveness of the
Registration Statement shall have been issued and shall remain in effect.  No
legal, administrative, arbitration, investigatory or other proceeding by any
Governmental Entity or any other Person shall have been instituted and, at what
otherwise would have been the Effective Time, remain pending by or before any
Governmental Entity to restrain or prohibit the transactions contemplated
hereby;

 

7.1.5  Western and Auburn shall have received an opinion from Perry-Smith LLP,
dated the Effective Time, subject to assumptions and exceptions normally
included, and in form and substance reasonably satisfactory to Western and
Auburn, to the effect that the Merger will be treated for federal income tax
purposes as a reorganization within the meaning of Section 368(a) of the IRC and
that Western and Auburn will each be a party to that reorganization within the
meaning of Section 368(b) of the IRC;

 

7.1.6  Western and Auburn shall have received opinions of counsel for the other
party in substantially the forms previously agreed to by the parties as set
forth in Exhibits 7.1.6A and 7.1.6B, respectively, dated as of the Closing Date;
and

 

7.1.7  No action, suit or proceeding shall have been instituted or threatened
before any court or governmental body seeking to challenge or restrain the
transactions contemplated by this Agreement or the Merger Agreement which
presents a substantial risk that such transactions will be restrained or that
either party hereto may suffer material damages or other relief as a result of
consummating such transactions.

 

Section 7.2  Conditions to Western’s Obligations. The obligations of Western to
effect the Merger shall be subject to the fulfillment (or waiver, in writing, by
Western) of the following conditions:

 

36

--------------------------------------------------------------------------------


 

7.2.1  Except as otherwise provided in this Section 7.2, (a) the representations
and warranties of Auburn contained in Article 3 shall be true in all material
respects as of the Effective Time as though made at the Effective Time, except
to the extent they expressly refer to an earlier time and except where the
failure to be true, individually or in the aggregate, would not have or would
not be reasonably likely to have, a Material Adverse Effect on the Surviving
Corporation or AC Bank, or upon the consummation of the transactions
contemplated hereby; (b) Auburn shall have duly performed and complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it prior to or at the Effective Time, except
where the failure to so perform and comply, individually or in the aggregate,
would not have or would not be reasonably likely to have a Material Adverse
Effect on Auburn or AC Bank, or upon the consummation of the transactions
contemplated hereby; (c) none of the events or conditions entitling Western to
terminate this Agreement under Article 8 shall have occurred and be continuing;
and (d) Auburn shall have delivered to Western certificates dated the date of
the Effective Time and signed by the President and Chief Executive Officer to
the effect set forth in Subsections 7.2.1(a), (b) and (c);

 

7.2.2  There shall have been obtained, without the imposition of any material
burden or restriction on any of the parties hereto not in existence on the date
hereof, each consent to the consummation of the Merger required to be obtained
from any Person under any agreement, contract or license to which Auburn is a
party or by or under which it is bound or licensed, the withholding of which
might have a Material Adverse Effect on Auburn, the Surviving Corporation or
Western at or following the Effective Time, or on the transactions contemplated
by this Agreement;

 

7.2.3  Auburn shall have delivered its Closing Schedules to Western on the day
immediately preceding the Closing Date and none of such Closing Schedules shall
reflect any item that was not on the Auburn Schedules (or in the Auburn
Financial Statements) delivered on the date of execution of this Agreement that
has had, would have, or could be reasonably likely to have, a Material Adverse
Effect on Auburn, the Surviving Corporation or Western at or after the Effective
Time, or on the consummation of the transactions contemplated hereby;

 

7.2.4  Between the date of this Agreement and the Effective Time, no event or
circumstance shall have occurred which has had or could reasonably be expected
to have a Material Adverse Effect on Auburn, or its Subsidiaries, and Western
shall have received a certificate signed on behalf of Auburn by the President
and Chief Executive Officer of Auburn to such effect;

 

7.2.5  Counsel for Western shall have approved, in the exercise of counsel’s
reasonable discretion, the validity of all transactions herein contemplated, as
well as the form and substance of all opinions, certificates, instruments of
transfer and other documents to be delivered to Western hereunder or that are
reasonably requested by such counsel;

 

7.2.6  The sale of the Western Common Stock resulting from the Merger shall have
been qualified or registered with the appropriate State securities law or “blue
sky” regulatory authorities of all States in which qualification or registration
is required under the State securities laws, and such qualifications or
registration shall not have been suspended or revoked;

 

7.2.7  Auburn shall have delivered to Western not later than the date of this
Agreement all of the executed Affiliate Agreements in the form attached hereto
as Exhibit 5.3;

 

7.2.8  None of Auburn or any of its Subsidiaries shall be subject to any
memorandum of understanding, cease and desist order, or other agreement with any
Governmental Entity restricting the conduct of any of their respective
businesses, prospects and operations, so as to have a Material Adverse Effect;

 

7.2.9  All of Auburn’s director-shareholders shall have delivered to Western on
the date of this Agreement the Director-Shareholder Agreements in the form
attached hereto as Exhibit 7.2.9; and

 

7.2.10 Auburn’s shareholders’ equity as of the Determination Date shall be no
less than the December 31, 2002 shareholders’ equity of Auburn.

 

37

--------------------------------------------------------------------------------


 

Section 7.3  Conditions to Auburn’s Obligations.  The obligations of Auburn to
effect the Merger shall be subject to the fulfillment (or waiver, in writing, by
Auburn) of the following conditions:

 

7.3.1  Except as otherwise provided in this Section 7.3, (a) the representations
and warranties of Western contained in Article 4 shall be true in all material
respects as of the Effective Time as though made at the Effective Time, except
to the extent they expressly refer to an earlier time and except where the
failure to be true, individually or in the aggregate, would not have or would
not be reasonably likely to have, a Material Adverse Effect on Western, taken as
a whole, or upon consummation of the transactions contemplated hereby; (b)
Western shall have duly performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with it prior to or at the Effective Time, except where the failure to so
perform and comply, individually or in the aggregate, would not have or would
not be reasonably likely to have a Material Adverse Effect on Western, taken as
a whole, or upon the consummation of the transactions contemplated hereby; (c)
none of the events or conditions entitling Auburn to terminate this Agreement
under Article 8 shall have occurred and be continuing; and (d) Western shall
have delivered to Auburn certificates dated the date of the Effective Time and
signed by a duly authorized officer to the effect set forth in Subsections
7.3.1(a), (b) and (c);

 

7.3.2  Counsel for Auburn shall have approved, in the exercise of counsel’s
reasonable discretion, the validity of all transactions herein contemplated, as
well as the form and substance of all opinions, certificates, instruments of
transfer and other documents to be delivered to Auburn hereunder or that are
reasonably requested by such counsel;

 

7.3.3  Western has taken such action as appropriate to convert the Auburn stock
options for 5,000 shares into Western stock options adjusted for the Conversion
Rate of Stock Options;

 

7.3.4  Prior to the Closing Date, Western shall have taken all corporate action
required to effectuate the appointment of Jan T. Haldeman, or another director
of Auburn if Mr. Haldeman is unable to serve, to its Board of Directors
effective immediately after the Effective Time;

 

7.3.5  Western shall have delivered its Closing Schedules to Auburn on the day
immediately preceding the Closing Date and none of such Closing Schedules shall
reflect any item that was not on the Western Schedules (or in the Western
Financial Statements) delivered on the date of execution of this Agreement that
has had, or would have a Material Adverse Effect on Western and its
Subsidiaries, taken as a whole, at or after the Effective Time, or on the
consummation of the transactions contemplated hereby;

 

7.3.6  The fairness opinion (the “Auburn Fairness Opinion”) to be commissioned
by Auburn’s Board of Directors shall provide that the terms of the Merger, from
a financial standpoint, are fair to the shareholders of Auburn, and shall not
have been revoked, at any time prior to the meeting of Auburn’s shareholders at
which the Merger is to be voted on;

 

7.3.7  The sale of the Western Common Stock resulting from the Merger shall have
been qualified or registered with the appropriate State securities law or “blue
sky” regulatory authorities of all States in which qualification or registration
is required under the State securities laws, and such qualifications or
registration shall not have been suspended or revoked; and

 

7.3.8  Western shall have obtained a three-year director and officer liability
insurance tail coverage policy for the benefit of the current directors and
executive officers of Auburn.

 

ARTICLE 8.  TERMINATION, AMENDMENTS AND WAIVERS

 

Section 8.1  Termination .  This Agreement may be terminated at any time prior
to the Effective Time:

 

8.1.1  By mutual consent of the Boards of Directors of Western and Auburn;

 

38

--------------------------------------------------------------------------------


 

8.1.2  By Western or Auburn upon the failure to satisfy any conditions specified
in Section 7.1 if such failure is not caused by any action or inaction of the
party requesting termination of this Agreement;

 

8.1.3  By Western if an Acquisition Event involving Auburn shall have occurred;

 

8.1.4  By Auburn if there shall have been a material breach of any of the
representations or warranties of Western set forth in this Agreement, which
breach, in the reasonable opinion of Auburn, by its nature cannot be cured or is
not cured prior to the Closing and which breach would, in the reasonable opinion
of Auburn, individually or in the aggregate, have, or be reasonably likely to
have, a Material Adverse Effect on Western and its Subsidiaries, taken as a
whole, or upon the consummation of the transactions contemplated hereby;

 

8.1.5  By Western if there shall have been a material breach of any of the
representations or warranties of Auburn set forth in this Agreement, which
breach, in the reasonable opinion of Western, by its nature cannot be cured or
is not cured prior to the Closing and which breach would, in the reasonable
opinion of Western, individually or in the aggregate, have, or be reasonably
likely to have, a Material Adverse Effect on Auburn and its Subsidiaries, taken
as a whole, or upon the consummation of the transactions contemplated hereby;

 

8.1.6  By Auburn after the occurrence of a Default by Western and the
continuance of such Default for a period of 20 Business Days after written
notice of such Default, if such Default, in the reasonable opinion of Auburn,
cannot be cured prior to the Closing or, even though curable by the Closing, it
is not cured prior to the Closing;

 

8.1.7  By Western after the occurrence of a Default by Auburn and the
continuance of such Default for a period of 20 Business Days after written
notice of such Default, if such Default, in the reasonable opinion of Western,
cannot be cured prior to the Closing or, even though curable by the Closing, it
is not cured prior to the Closing;

 

8.1.8  By Western if the Closing Schedules delivered by Auburn disclose the
occurrence of an event or the existence of any facts or circumstances, not
disclosed in the Schedules or the Auburn Financial Statements delivered to
Western on or before the date hereof, that has had or could reasonably be
expected to have a Material Adverse Effect on Auburn and its Subsidiaries, taken
as a whole, or after the Effective Time, on Western, or on the consummation of
the transactions contemplated hereby (an “Auburn Material Adverse Event”);

 

8.1.9  By Auburn if the Closing Schedules delivered by Western disclose the
occurrence of an event or the existence of any facts or circumstances, not
disclosed in the Schedules or the Western Financial Statements delivered to
Auburn on or before the date hereof, that has had or could reasonably be
expected to have a Material Adverse Effect on Western and its Subsidiaries,
taken as a whole, or on the consummation of the transactions contemplated hereby
(a “Western Material Adverse Event”);

 

8.1.10  By Auburn upon the failure of any of the conditions specified in
Section 7.3 to have been satisfied prior to March 31, 2004 (or April 30, 2004 if
any applicable waiting period for Requisite Regulatory Approval requires
additional time) provided that Auburn may not terminate this Agreement under
this Section 8.1.10 if the relevant condition shall have failed to occur as a
result of any act, delay or omission by Auburn; or

 

8.1.11  By Western upon the failure of any of the conditions specified in
Section 7.2 to have been satisfied prior to March 31, 2004 (or April 30, 2004 if
any applicable waiting period for Requisite Regulatory Approval requires
additional time) provided that Western may not terminate this Agreement under
this Section 8.1.11 if the relevant conditions shall have failed to occur as a
result of any act, delay or omission by Western.

 

Section 8.2  Effect of Termination; Survival.  Except as provided in
Section 8.5, no termination of this Agreement as provided in Section 8.1 for any
reason or in any manner shall release, or be construed as so releasing, any
party hereto from its obligations pursuant to Sections 5.1.3, 5.5, 8.5 or 9.5
hereof or from any liability or damage to any other party hereto arising out of,
in connection with, or otherwise relating to, directly or indirectly, said
party’s material breach, Default or failure in performance of any of its
covenants, agreements, duties or

 

39

--------------------------------------------------------------------------------


 

obligations arising hereunder, or any breaches of any representation or warranty
contained herein arising prior to the date of termination of this Agreement.

 

Section 8.3  Amendment.  This Agreement may be amended by written consent of the
parties hereto, at any time before or after approval hereof by the shareholders
of Auburn; provided, however, that after any such approval by such shareholders,
no amendments shall be made which by law require further approval by such
shareholders without such further approval.

 

Section 8.4  Waiver.  Any term or provision of this Agreement, other than
regulatory approval or any of the provisions required by law, may be waived in
writing at any time by the party which is, or whose shareholders are, entitled
to the benefits thereof.

 

Section 8.5  Liquidated Damages; Cancellation Fee.

 

8.5.1  In the event of the occurrence of an Acquisition Event involving Auburn,
then Auburn shall pay to Western the sum of Eight Hundred Thousand Dollars
($800,000) in cash.

 

8.5.2  In the event of termination of this Agreement by Auburn pursuant to
Section 8.1.10 as a result of the revocation of the Auburn Fairness Opinion; or
a termination of this Agreement by Western pursuant to (i) Section 8.1.2, only
as a result of Section 7.1.1 (no approval by Auburn shareholders), or (ii)
pursuant to Section 8.1.5 (breach of representations or warranties of Auburn) or
Section 8.1.7 (Default) or Section 8.1.8 (disclosure in the Closing Schedules of
an Auburn Material Adverse Event), where such breach of representation or
warranty, Default or Auburn Material Adverse Event shall have been caused in
whole or in material part by any action or inaction within the control of Auburn
or any of its Subsidiaries, or any of their directors or executive officers (it
being understood that any breach or Default or Auburn Material Adverse Event
that occurs after the date of this Agreement and was outside of the control of
Auburn, its directors and executive officers, shall not come within this
Section 8.5.2), then, Auburn shall pay to Western the sum of Five Hundred
Thousand Dollars ($500,000), in cash; provided, however, that if an Acquisition
Event occurs involving Auburn within one year following any termination by
Western to which this Section 8.5.2 applies, Auburn shall pay to Western an
additional Three Hundred Thousand Dollars ($300,000) in cash.

 

8.5.3  In the event of the termination of this Agreement by Western pursuant to
Section 8.1.11 as a result of a termination of this Agreement by Auburn pursuant
to 8.1.4 (breach of representations and warranties of Western) or Section 8.1.6
(Default), or Section 8.1.9 (disclosure in Closing Schedules of a Western
Material Adverse Event), where such breach of representation or warranty, or
such Default or Western Material Adverse Event shall have been caused in whole
or in material part by any action or inaction within the control of Western or
any of its Subsidiaries, or any of their directors or executive officers (it
being understood that any breach or Default or Western Material Adverse Event
that occurs after the date of this Agreement and was outside of the control of
Western, its Subsidiaries and their directors and executive officers, shall not
come within this Section 8.5.3), then, Western shall pay to Auburn the sum of
Five Hundred Thousand Dollars ($500,000), in cash.

 

8.5.4  The parties have determined that the occurrence of any of the events or
circumstances set forth in Sections 8.5.1, 8.5.2 and 8.5.3 would cause a
substantial damage and loss and lost business opportunities to the party
terminating this Agreement as a result thereof and that the payments
contemplated by Sections 8.5.1, 8.5.2 and 8.5.3 above provide reasonable and
fair compensation for such damage, loss and lost business opportunities and are
not intended to be and do not constitute a penalty or forfeiture.  Such payments
will be made within 10 Business Days following a termination of the Agreement
that gives rise to the payment of such liquidated damages pursuant to Sections
8.5.1, 8.5.2 or 8.5.3, as applicable.  Upon the making and receipt of payments
due under this Section 8.5, neither party, nor any Affiliates of any party,
shall have any further obligation or liability of any kind under this Agreement
to the other party, except pursuant to Section 5.1.3, 5.5, 8.5.2 (in case of an
Acquisition Event) and 9.5.

 

8.5.5  In the event of the termination of this Agreement by Western or Auburn
and for any reason other than as specified in Sections 8.5.1, 8.5.2 or 8.5.3
above, none of the parties hereto, nor any Affiliates of any such parties, shall
have any further obligation or liability of any kind to the other party, except
pursuant to Sections 5.1.3, 5.5 and 9.5.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 9.  GENERAL PROVISIONS

 

Section 9.1  Nonsurvival of Representations and Warranties .  None of the
representations, warranties, covenants and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Effective
Time, except for those covenants and agreements contained herein and therein
which by their terms apply in whole or in part after the Effective Time or to a
termination of this Agreement.

 

Section 9.2  Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, mailed by
registered or certified mail (return receipt requested), sent by confirmed
overnight courier or telecopied (with electronic confirmation and verbal
confirmation for the person to whom such telecopy is addressed), on the date
such notice is so delivered, mailed or sent, as the case may be, to the parties
at the following addresses (or any such other address for a party as shall be
specified by like notice):

 

If to Auburn at:

 

Auburn Community Bancorp

11795 Atwood Road

Auburn, California 95603

Fax No. (530) 889-2750

Attention: John G. Briner, President/CEO

 

with a copy to:

 

Gary Steven Findley & Associates

1470 North Hundley Street

Anaheim, California 92806

Fax No. (714) 630-7910

Attention: Gary Steven Findley, Esq.

 

If to Western at:

 

Western Sierra Bancorp

4080 Plaza Goldorado Circle

Cameron Park, California 95682

Fax No. (530) 698-2279

Attention: Gary D. Gall, President/CEO

 

with a copy to:

 

Bartel Eng & Schroder

300 Capitol Mall, Suite 1100

Sacramento, California 95814

Fax No. (916) 442-3442

Attention: Daniel B. Eng, Esq.

 

Section 9.3  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

Section 9.4  Entire Agreement/No Third Party Rights/Assignment.  This Agreement
(including the documents and instruments referred to herein): (a) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof; (b) except as expressly set forth herein, is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder; (c)
shall not be assigned by a party, by operation of law or otherwise, without the
consent of the other parties; and (d) subject to the foregoing, shall be binding
upon and shall inure to the benefit of the parties hereto and their permitted
successors and assigns.

 

41

--------------------------------------------------------------------------------


 

Section 9.5  Nondisclosure of Agreement.  Western and Auburn agree, except as
required by law or the rules of the NASDAQ, so long as this Agreement is in
effect, not to issue any public notice, disclosure or press release with respect
to the transactions contemplated by this Agreement without seeking the consent
of the other party, which consent shall not be unreasonably withheld.

 

Section 9.6  Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of California, without regard to any
applicable conflicts of law.

 

Section 9.7  Headings/Table of Contents.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

Section 9.8  Enforcement of Agreement.  The parties hereto agree that
irreparable damage will occur in the event that any of the provisions of this
Agreement or the Bank Merger Agreement is not performed in accordance with its
specific terms or is otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the State of California or any state having jurisdiction, this
being in addition to any remedy to which they are entitled at law or in equity.

 

Section 9.9  Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

 

Section 9.10  Attorneys’ Fees.  If any legal action or any arbitration upon
mutual agreement is brought for the enforcement of this Agreement or because of
an alleged dispute, breach or default in connection with this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs and expenses incurred in that action or proceeding, in addition to
any other relief to which it may be entitled.

 

 

IN WITNESS WHEREOF, Western and Auburn have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
above written.

 

WESTERN SIERRA BANCORP

AUBURN COMMUNITY BANCORP

 

 

 

 

 

 

By:

/s/ Gary D. Gall

 

By:

/s/ John G. Briner

 

Name:

Gary D. Gall, President and CEO

 

Name:

John G. Briner, President and CEO

 

 

42

--------------------------------------------------------------------------------